 


116 S3930 IS: Maritime Administration Authorization and Improvement Act
U.S. Senate
2020-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS2d Session 
S. 3930 
IN THE SENATE OF THE UNITED STATES 
 
June 10, 2020 
Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation 
 
A BILL 
To reauthorize the Maritime Administration and to reauthorize the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002.  
 
 
1.Short titleThis Act may be cited as the Maritime Administration Authorization and Improvement Act. 2.Table of contentsThe table of contents of this Act is as follows:  
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Maritime Matters 
Sec. 101. Authorization of the Maritime Administration. 
Sec. 102. Marine highways. 
Sec. 103. Maritime security program operating requirement. 
Sec. 104. Tanker security fleet. 
Sec. 105. Port and intermodal improvement program. 
Sec. 106. Sea year cadets on cable security fleet and tanker security fleet vessels. 
Sec. 107. Conditional bachelor of science degree from United States Merchant Marine Academy. 
Sec. 108. Graduation requirements for State maritime academies. 
Sec. 109. Superintendent of the United States Merchant Marine Academy. 
Sec. 110. Maritime academy information. 
Sec. 111. Centers of excellence for domestic maritime workforce training and education. 
Sec. 112. Criteria to be eligible to train students from State maritime academies. 
Sec. 113. Improvement of the National Oceanographic Partnership Program. 
Sec. 114. GAO review of Department-wide efforts to manage cybersecurity. 
Sec. 115. GAO review of efforts to support and grow the vessels of the United States. 
Sec. 116. GAO review of Federal efforts to enhance port infrastructure resiliency and disaster preparedness. 
Sec. 117. Study on foreign investment in shipping. 
Sec. 118. National Academies standing committee on America’s supply chain security during disasters. 
Title II—National Oceanic and Atmospheric Administration Commissioned Officer Corps 
Sec. 201. References to National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002. 
Subtitle A—General Provisions 
Sec. 211. Strength and distribution in grade. 
Sec. 212. Recalled officers. 
Sec. 213. Obligated service requirement. 
Sec. 214. Training and physical fitness. 
Sec. 215. Aviation accession training programs. 
Sec. 216. Recruiting materials. 
Sec. 217. Technical correction. 
Subtitle B—Parity and Recruitment 
Sec. 221. Education loans. 
Sec. 222. Interest payments. 
Sec. 223. Student pre-commissioning program. 
Sec. 224. Limitation on educational assistance. 
Sec. 225. Applicability of certain provisions of title 10, United States Code, and extension of certain authorities applicable to members of the Armed Forces to commissioned officer corps. 
Sec. 226. Applicability of certain provisions of title 37, United States Code. 
Sec. 227. Prohibition on retaliatory personnel actions. 
Sec. 228. Application of certain provisions of competitive service law. 
Sec. 229. Employment and reemployment rights. 
Sec. 230. Treatment of commission in commissioned officer corps for purposes of certain hiring decisions. 
Subtitle C—Appointments and Promotion of Officers 
Sec. 231. Appointments. 
Sec. 232. Personnel boards. 
Sec. 233. Positions of importance and responsibility. 
Sec. 234. Temporary appointments. 
Sec. 235. Officer candidates. 
Sec. 236. Procurement of personnel. 
Sec. 237. Career intermission program. 
Subtitle D—Separation and Retirement of Officers 
Sec. 241. Involuntary retirement or separation. 
Sec. 242. Separation pay. 
Title III—Other National Oceanic and Atmospheric Administration Matters 
Sec. 301. Charting and survey services. 
Sec. 302. Leases and co-location agreements. 
Sec. 303. Satellite and data management. 
IMaritime Matters 
101.Authorization of the Maritime Administration 
(a)In generalThere are authorized to be appropriated to the Department of Transportation for fiscal year 2021, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States Merchant Marine, the following amounts: (1)For expenses necessary for operations of the United States Merchant Marine Academy, $98,216,000, of which— 
(A)$80,216,000 shall remain available until September 30, 2022, for Academy operations; and (B)$18,000,000 shall remain available until expended for capital asset management at the Academy. 
(2)For expenses necessary to support the State maritime academies, $50,780,000, of which— (A)$2,400,000 shall remain available until September 30, 2022, for the Student Incentive Program; 
(B)$6,000,000 shall remain available until expended for direct payments to such academies; (C)$30,500,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; 
(D)$3,800,000 shall remain available until expended for training ship fuel assistance; and (E)$8,080,000 shall remain available until expended for offsetting the costs of training ship sharing. 
(3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $389,000,000, which shall remain available until expended. (4)For expenses necessary to support Maritime Administration operations and programs, $80,628,000, of which—  
(A)$5,000,000 shall remain available until expended for activities authorized under section 50307 of title 46, United States Code; and (B)$19,775,000 shall remain available until expended for the Marine Highways Program. 
(5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $5,000,000, which shall remain available until expended. (6)For expenses necessary to maintain and preserve a United States flag Merchant Marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $314,008,000, which shall remain available until expended. 
(7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which— (A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program, which shall remain available until expended; and 
(B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program. (8)For expenses necessary to provide assistance to small shipyards and for maritime training programs under section 54101 of title 46, United States Code, $40,000,000, which shall remain available until expended. 
(9)For expenses necessary to implement section 111 of this Act, $200,000,000.  (10)For expenses necessary to implement the Port and Intermodal Improvement Program, $500,000,000.  
102.Marine highways 
(a)Marine highways programSection 55601 of title 46, United States Code, is amended— (1)in the section heading, by striking Short sea transportation program and inserting Marine highways program; 
(2)by redesignating subsections (a) through (g) as subsections (c) through (i), respectively; (3)by inserting before subsection (c), as redesignated by paragraph (2), the following: 
 
(a)FindingsCongress makes the following findings: (1)Our Nation’s waterways are an integral part of our transportation network. 
(2)River transportation is the most efficient form of bulk transportation, the safest mode of transportation, and more environmentally friendly than other forms of transportation. (3)Using the Nation’s waterways—coastal, inland, and others that can support commercial transportation, alleviates surface transportation congestion and burdensome road and bridge repair costs. 
(4)Marine highways are serviced by documented United States Flag vessels and manned by United States citizens, providing added resources for national security and to aid in times of crisis. (5)According to the United States Army Corps of Engineers, inland navigation is a key element of economic development and is essential in maintaining economic competitiveness and national security. 
(b)Definitions 
(1)Marine highway projectThe term marine highway project means planned or contemplated new services, or expansions of existing services, on marine highway routes, that seek to provide new modal choices to shippers, offer more desirable services, reduce transportation costs, or provide public benefits, which include reduced air emissions, reduced road maintenance costs, connectivity, and improved safety or resiliency impacts. (2)Marine highway routeThe term marine highway route means commercially navigable coastal, inland, or intracoastal waters of the United States (including connections between United States ports and Canadian ports and non-contiguous United States ports).; 
(4)in subsection (c), as redesignated by paragraph (2)— (A)by inserting , to be known as the America’s Marine Highway program, after transportation program; 
(B)by striking short sea transportation projects and inserting marine highway projects; and (C)by striking mitigate landside congestion or to promote short sea transportation and insert provide an alternative to transportation or to promote short sea transportation;  
(5)in subsection (d), as redesignated by paragraph (2), by striking paragraph (1) and inserting the following:  (1)vessels documented under chapter 121 of this title; 
(6)by striking subsection (e), as redesignated by paragraph (2), and inserting the following:  (e)Designation and mapping of marine highway routes (1)In generalNot later than 60 days after the date the Secretary receives a request for designation of a new marine highway route or extension of an existing marine highway route from an eligible requester as described in paragraph (4), the Secretary shall make a determination whether to designate or extend such marine highway route as an integrated part of the surface transportation system and increase public and private efforts to use the waterways as an alternative to coastal or inland highway corridors or to promote short sea transportation.  
(2)NotificationNot later than 7 days after the date on which the Secretary makes the determination whether to designate or extend a marine highway route under paragraph (1), the Secretary shall send the eligible requester a notification of the determination.  (3)Data collection and disseminationThe Secretary may collect and disseminate data for the designation and delineation of short sea transportation routes, naming them as the United States Marine Highway Routes. 
(4)Eligible requestersA request for designation of a new marine highway route or extension of an existing marine highway route may be submitted to the Secretary, by— (A)the Governor of an affected State; 
(B)an official Tribal resolution of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or a consortium of Indian tribes;  (C)a State Department of Transportation; 
(D)a Port Authority; (E)a metropolitan planning organization; or 
(F)any other comparable elected or politically appointed representative, as determined by the Secretary. (5)Numbering of routesEach marine highway route, if practicable, shall be numbered in terms of the specific landside transportation routes (road or railway) that it parallels or to which it connects. 
(6)MapNot later than 120 days after the date of enactment of the Maritime Administration Authorization and Improvement Act, and thereafter each time a marine highway route is amended or added, the Secretary shall make publically available a map showing the location of marine highway routes along the coasts, in the inland waterways, and at sea.; (7)in subsection (f), as redesignated by paragraph (2)— 
(A)in the matter preceding paragraph (1), by striking short sea transportation project and inserting marine highway project; and (B)by striking paragraph (1) and inserting the following: 
 
(1)provides an alternative to landside transportation; or; (8)in subsection (g), as redesignated by paragraph (2)— 
(A)in the matter preceding paragraph (1), by striking short sea transportation project designated under this section, the Secretary may and inserting marine highway project designated under this section, the Secretary shall; and (B)in paragraph (3), by striking short sea transportation program and inserting marine highways program; 
(9)in subsection (h), as redesignated by paragraph (2), in the matter preceding paragraph (1), by striking may develop and inserting shall develop; (10)in subsection (i), as redesignated by paragraph (2)— 
(A)by redesignating paragraph (3) as paragraph (10);  (B)in paragraph (1)— 
(i)by striking a short sea transportation grant program and inserting a marine highway grant program; and (ii)by striking subsection (d) and inserting subsection (f); and 
(C)by striking paragraph (2) and inserting the following:  (2)Applications (A)In GeneralTo be eligible for assistance under this section, an applicant shall submit an application, in such form, and containing such information and assurances as the Administrator may require, not later than 90 days after the date of enactment of the appropriations Act for the fiscal year concerned. 
(B)Eligible applicant; minimum standards for payment or reimbursementEach application submitted under paragraph (1) shall include a comprehensive description of— (i)regions served; 
(ii)the marine highway route that the project will use, which may include connection to existing or planned transportation infrastructure and intermodal facilities, key navigational factors such as available draft, channel width, bridge air draft, or lock clearance, and any foreseeable impacts on navigation or commerce, and a map of the proposed route; (iii)project supporters, which may include including business affiliations, private sector stakeholders, State Departments of Transportation, metropolitan planning organizations, municipalities, or other governmental entities (including Tribal governments), as applicable; 
(iv)estimated volume of passengers or cargo; (v)the need for the project; 
(vi)the definition of the success goal for the project, such as volumes of cargo or passengers moved, or contribution to environmental mitigation, safety, reduced VMT, or reduced maintenance and repair costs;  (vii)the methodology for implementing the project, including a description of the proposed operational framework of the project including the origin, destination, and any intermediate stops on the route, transit times, vessel types, and service frequency; and 
(viii)any existing programs or arrangements that can be used to supplement or leverage assistance under the program.  (3)Timing of grant noticeThe Administrator shall post a Notice of Funding Opportunity regarding grants awarded under this section not more than 15 days after the date of enactment of the appropriations Act for the fiscal year concerned. 
(4)Timing of grantsThe Administrator shall award grants under this section not later than 120 days after the date of the enactment of the appropriations Act for the fiscal year concerned. (5)Reuse of unexpended grant fundsNotwithstanding paragraph (4), amounts awarded as a grant under this section that are not expended by the grantee shall remain available to the Administrator for use for grants under this section. 
(6)Administrative costsNot more than 3 percent of amounts made available to carry out the program may be used for the necessary costs of grant administration. (7)Procedural safeguardsThe Administrator, in consultation with the Office of the Inspector General, shall issue guidelines to establish appropriate accounting, reporting, and review procedures to ensure that— 
(A)grant funds are used for the purposes for which they were made available; (B)grantees have properly accounted for all expenditures of grant funds; and 
(C)grant funds not used for such purposes and amounts not obligated or expended are returned. (8)Project approval requiredThe Administrator may not award a grant under this section unless the Administrator determines that— 
(A)sufficient funding is available to meet the matching requirements of paragraph (10); (B)the project will be completed without unreasonable delay; and 
(C)the recipient has authority to carry out the proposed project. (9)Confidential informationInformation of a confidential nature, such as proprietary or classified information, provided to a United States firm pursuant to this section shall be protected. Such information may be released by a United States firm only after written approval by the Secretary.; and 
(11)by adding at the end the following:  (j)Prohibited usesGrants awarded under this section may not be used to raise sunken vessels, construct buildings, or other physical facilities or to acquire land. 
(k)Allocation of fundsThe Administrator may not award more than 25 percent of the funds appropriated to carry out this section for any fiscal year to any project in one geographic location. (l)Audits and examinationsAll grantees under this section shall maintain such records as the Administrator may require and make such records available for review and audit by the Administrator.. 
(b)Cargo and shippersSection 55602 of title 46, United States Code, is amended, in subsection (a), by striking short sea transportation project and inserting marine highway project. (c)Research on short sea transportationSection 55604 of title 46, United States Code, is amended— 
(1)by redesignating paragraphs (1) through (3) as paragraphs (4) through (6), respectively; and (2)by inserting before paragraph (4), as redesignated by paragraph (1), the following: 
 
(1)the economic importance of marine highways transportation to the United States economy; (2)the importance of marine highways to rural areas;  
(3)identifying pairs of United States regions and territories, and within-region areas, that do not yet have marine highway projects underway, but that could benefit from the establishment of marine highway services;; and (3)in paragraph (6), as redesignated by paragraph (1), by striking short sea transportation projects and inserting marine highway projects.  
(d)Short sea transportationSection 55605 of title 46, United States Code, is amended to read as follows:  55605.Short sea transportation definedIn this chapter, the term short sea transportation means the carriage of bulk or containerized cargo, passengers, or freight by a United States documented vessel that is— 
(1)loaded at a port in the United States and unloaded either at another port in the United States or at a port in Canada; or  (2)loaded at a port in Canada and unloaded at a port in the United States.. 
(e)Expending Federal FundsBeginning on the date of enactment of this title, the Secretary of Transportation may allow grant recipients to expend Federal funds to complete projects under the grant programs carried out under sections 54101, 55601, and 50302 of title 46, United States Code, before expending any required non-Federal funds. 103.Maritime security program operating requirement (a)Required operating daysFor the period beginning on the date of enactment of this title and ending on September 30, 2021, subsection (b) and subsection (d)(3) of section 53106 of title 46, United States Code, shall be applied by substituting 180 days for 320 days. 
(b)Payments 
(1)Immediate payments; advance paymentsNotwithstanding section 53106(a)(2) of title 46, United States Code, the Secretary of Transportation may— (A)pay immediately the amount remaining to be paid for fiscal year 2020 to each contractor for an operating agreement, for each vessel that is covered by an operating agreement; and 
(B)for fiscal year 2021, for any particular period, pay in advance the stipend authorized by section 53106(a) of title 46, United States Code, upon a determination by the Secretary of Transportation that advance payments for such period are in the interest of the national defense.  (2)RecoupmentAdvance payments under this subsection shall be subject to recoupment by the Secretary of Transportation for any days that— 
(A)a vessel does not comply with the provisions of subsections (c) and (d) of section 53106 of title 46, United States Code; or  (B)the contractor’s operations have not complied with the limitation with respect to noncontiguous trade under subsection (e) of section 53106 of title 46, United States Code.  
104.Tanker security fleet 
(a)In generalSubtitle V of title 46, United States Code, is amended by inserting after chapter 533 the following:   534Tanker Security Fleet  Sec.  53401. Definitions.  53402. Establishment of the Tanker Security Fleet.  53403. Award of operating agreements.  53404. Effectiveness of operating agreements.  53405. Obligations and rights under operating agreements.  53406. Payments.  53407. National security requirements.  53408. Regulatory relief.  53409. Special rule regarding age of participating fleet vessels.  53410. Regulations.  53411. Authorization of appropriations.  53412. Acquisition of fleet vessels.  53401.DefinitionsIn this chapter: 
(1)Foreign commerceThe term foreign commerce means— (A)commerce or trade between the United States, its territories or possessions, or the District of Columbia, and a foreign country; and 
(B)commerce or trade between foreign countries. (2)Participating fleet vesselThe term participating fleet vessel means any product tank vessel covered by an operating agreement under this chapter on or after January 1, 2021, that— 
(A)meets the requirements of one of paragraphs (1) through (4) of section 53402(b) of this title; and (B)is no more than 20 years of age.  
(3)PersonThe term person includes corporations, partnerships, and associations existing under, or authorized by, laws of the United States, or any State, territory, district, or possession thereof, or any foreign country. (4)Product tank vesselThe term product tank vessel means a double-hulled tank vessel capable of carrying simultaneously more than 2 separated grades of refined petroleum products. 
(5)Program participantThe term program participant means an owner or operator of a vessel that enters into an operating agreement covering a participating fleet vessel with the Secretary under section 53403. (6)SecretaryThe term Secretary means the Secretary of Transportation, unless the context indicates otherwise. 
(7)United States citizen trustThe term United States citizen trust— (A)means a trust for which— 
(i)each of the trustees is a citizen of the United States; and (ii)the application for documentation of the vessel under chapter 121 of this title includes an affidavit of each trustee stating that the trustee is not aware of any reason involving a beneficiary of the trust that is not a citizen of the United States, or involving any other person who is not a citizen of the United States, as a result of which the beneficiary or other person would hold more than 25 percent of the aggregate power to influence or limit the exercise of the authority of the trustee with respect to matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States; 
(B)does not include a trust for which any person that is not a citizen of the United States has authority to direct, or participate in directing, a trustee for a trust in matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States or in removing a trustee without cause, either directly or indirectly through the control of another person, unless the trust instrument provides that persons who are not citizens of the United States may not hold more than 25 percent of the aggregate authority to so direct or remove a trustee; and (C)may include a trust for which a person who is not a citizen of the United States holds more than 25 percent of the beneficial interest in the trust. 
53402.Establishment of the Tanker Security Fleet 
(a)In generalThe Secretary, in consultation with the Secretary of Defense, shall establish a fleet of active, commercially viable, militarily useful, privately owned product tank vessels to meet national defense and other security requirements and maintain a United States presence in international commercial shipping. The fleet shall consist of privately owned vessels of the United States for which there are in effect operating agreements under this chapter, and shall be known as the Tanker Security Fleet (hereafter in this chapter referred to as the Fleet). (b)Vessel eligibilityA vessel is eligible to be included in the Fleet if the vessel— 
(1)meets the requirements under paragraph (1), (2), (3), or (4) of subsection (c); (2)is operated (or in the case of a vessel to be constructed, will be operated) in providing transportation in United States foreign commerce; 
(3)is self-propelled; (4)is not more than 10 years of age on the date the vessel is first included in the Fleet; 
(5)is determined by the Secretary of Defense to be suitable for use by the United States for national defense or military purposes in time of war or national emergency; (6)is commercially viable, as determined by the Secretary; and 
(7)is— (A)a vessel of the United States; or 
(B)not a vessel of the United States, but— (i)the owner of the vessel has demonstrated an intent to have the vessel documented under chapter 121 of this title if it is included in the Fleet; and 
(ii)at the time an operating agreement is entered into under this chapter, the vessel is eligible for documentation under chapter 121 of this title. (c)Requirements regarding citizenship of owners, charterers, and operators (1)Vessels owned and operated by section 50501 citizensA vessel meets the requirements of this paragraph if, during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be owned and operated by one or more persons that are citizens of the United States under section 50501 of this title. 
(2)Vessels owned by a section 50501 citizen, or United States citizen trust, and chartered to a documentation citizenA vessel meets the requirements of this paragraph if— (A)during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be— 
(i)owned by a person that is a citizen of the United States under section 50501 of this title or that is a United States citizen trust; and (ii)demise chartered to a person— 
(I)that is eligible to document the vessel under chapter 121 of this title; (II)the chairman of the board of directors, chief executive officer, and a majority of the members of the board of directors of which are citizens of the United States under section 50501 of this title, and are appointed and subjected to removal only upon approval by the Secretary; and 
(III)that certifies to the Secretary that there are no treaties, statutes, regulations, or other laws that would prohibit the program participant for the vessel from performing its obligations under an operating agreement under this chapter; (B)in the case of a vessel that will be demise chartered to a person that is owned or controlled by another person that is not a citizen of the United States under section 50501 of this title, the other person enters into an agreement with the Secretary not to influence the operation of the vessel in a manner that will adversely affect the interests of the United States; and 
(C)the Secretary and the Secretary of Defense notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that the Secretaries concur with the certification required under subparagraph (A)(ii)(III), and have reviewed and agree that there are no legal, operational, or other impediments that would prohibit the owner or operator for the vessel from performing its obligations under an operating agreement under this chapter. (3)Vessels owned and operated by a defense contractorA vessel meets the requirements of this paragraph if— 
(A)during the period of an operating agreement under this chapter that applies to the vessel, the vessel will be owned and operated by a person that— (i)is eligible to document a vessel under chapter 121 of this title; 
(ii)operates or manages other vessels of the United States for the Secretary of Defense, or charters other vessels to the Secretary of Defense; (iii)has entered into a special security agreement for the purpose of this paragraph with the Secretary of Defense; 
(iv)makes the certification described in paragraph (2)(A)(ii)(III); and (v)in the case of a vessel described in paragraph (2)(B), enters into an agreement referred to in that paragraph; and 
(B)the Secretary and the Secretary of Defense notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that they concur with the certification required under subparagraph (A)(iv), and have reviewed and agree that there are no legal, operational, or other impediments that would prohibit the program participant for the vessel from performing its obligations under an operating agreement under this chapter. (4)Vessels owned by documentation citizens and chartered to section 50501 citizensA vessel meets the requirements of this paragraph if, during the period of an operating agreement under this chapter, the vessel will be— 
(A)owned by a person who is eligible to document a vessel under chapter 121 of this title; and (B)demise chartered to a person that is a citizen of the United States under section 50501 of this title. 
(d)Request by Secretary of DefenseThe Secretary of Defense shall request that the Secretary of Homeland Security issue any waiver under section 501 of this title that the Secretary of Defense determines is necessary for purposes of this chapter. (e)Vessel standards (1)Certificate of inspectionA vessel used to provide oceangoing transportation that the Secretary of the department in which the Coast Guard is operating determines meets the criteria of subsection (b) but which, on the date of enactment of this section, is not documented under chapter 121 of this title, shall be eligible for a certificate of inspection if the Commandant of the Coast Guard determines that— 
(A)the vessel is classed by and designed in accordance with the rules of the American Bureau of Shipping, or another classification society accepted by the Commandant of the Coast Guard; (B)the vessel complies with applicable international agreements and associated guidelines, as determined by the country in which the vessel was documented immediately before becoming documented under chapter 121 of this title; and 
(C)the country has not been identified by the Commandant of the Coast Guard as inadequately enforcing international vessel regulations as to that vessel. (2)Continued eligibility for certificateSubsection (a) shall not apply to any vessel that has failed to comply with the applicable international agreements and association guidelines referred to in paragraph (1)(B). 
(3)Reliance on classification society 
(A)In generalThe Commandant of the Coast Guard may rely on a certification from the American Bureau of Shipping or, subject to subparagraph (B), another classification society accepted by the Commandant of the Coast Guard, to establish that a vessel is in compliance with the requirements of paragraph (1). (B)Foreign classification societyThe Commandant of the Coast Guard may accept certification from a foreign classification society under subparagraph (A) only— 
(i)to the extent that the government of the foreign country in which the society is headquartered provides access on a reciprocal basis to the American Bureau of Shipping; and (ii)if the foreign classification society has offices and maintains records in the United States. 
53403.Award of operating agreements 
(a)In generalThe Secretary shall require, as a condition of including any vessel in the Fleet, that the program participant for the vessel enter into an operating agreement with the Secretary under this section. (b)Procedure for applications (1)Eligible vesselsThe Secretary shall accept an application for an operating agreement for an eligible product tank vessel under the priority under paragraph (2) only from a person that has authority to enter into an operating agreement under this chapter. 
(2)Establishment of priorityThe Secretary may enter into a new operating agreement with an applicant that meets the requirements of section 53402(c) for a vessel that meets the qualifications of section 53402(b), and shall give priority to applications based on— (A)vessel capabilities, as established by the Secretary of Defense; then 
(B)after consideration of vessel type, to an applicant that is a United States citizen under section 50501 of this title; then (C)after consideration of applicant citizenship, according to an applicant’s record of owning and operating vessels; then 
(D)after consideration of ownership and operation, according to such additional priorities as the Secretary may consider appropriate. (3)Concurrence of awardThe Secretary may not approve an application for an operating agreement without the concurrence of the Secretary of Defense. 
(c)LimitationFor any fiscal year, the Secretary may not award operating agreements under this chapter that require payments under section 53406 of this title for more than 10 vessels. (d)Judicial reviewNo court shall have jurisdiction to review the Secretary’s decision with respect to the award or non-award of an operating agreement issued under this chapter. 
53404.Effectiveness of operating agreements 
(a)In generalThe Secretary may enter into an operating agreement under this chapter for fiscal year 2021. The agreement shall be effective only for 1 fiscal year, but shall be renewable, subject to the availability of appropriations, for each fiscal year through the end of fiscal year 2035. (b)Vessels under charter to the United StatesThe program participant of a vessel under charter to the United States is eligible to receive payments pursuant to any operating agreement that covers such vessel. 
(c)Termination 
(1)Termination by Secretary for lack of program participant complianceIf the program participant with respect to an operating agreement materially fails to comply with the terms of the agreement— (A)the Secretary shall notify the program participant and provide a reasonable opportunity to comply with the operating agreement; and 
(B)the Secretary shall terminate the operating agreement if the program participant fails to achieve such compliance. (2)Termination by program participantIf a program participant provides notice of the intent to terminate an operating agreement under this chapter on a date specified by not later than 60 days prior to such date, such agreement shall terminate on the date specified by the program participant. 
(d)Nonrenewal for lack of fundsIf, by the first day of a fiscal year, sufficient funds have not been appropriated under the authority provided by this chapter for that fiscal year, then the Secretary shall notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that operating agreements authorized under this chapter for which sufficient funds are not available will not be renewed for that fiscal year if sufficient funds are not appropriated by the 60th day of that fiscal year. (e)Release of vessels from obligationsIf funds are not appropriated for payments under an operating agreement under this chapter for any fiscal year by the 60th day of that fiscal year, then— 
(1)each vessel covered by the operating agreement is thereby released from any further obligation under the operating agreement; (2)the program participant for the vessel may transfer and register such vessel under a foreign registry that is acceptable to the Secretary and the Secretary of Defense, notwithstanding section 56101 of this title; and 
(3)if chapter 563 of this title is applicable to the vessel after registration, then the vessel is available to be requisitioned by the Secretary pursuant to chapter 563 of this title. 53405.Obligations and rights under operating agreements (a)Operation of vesselAn operating agreement under this chapter shall require that, during the period the vessel covered by the agreement is operating under the agreement, the vessel shall— 
(1)be operated in the United States foreign commerce, mixed United States foreign commerce and domestic trade allowed under a registry endorsement issued under section 12111 of this title, foreign-to-foreign commerce, or under a charter to the United States; (2)not be operated in the coastwise trade, except as described in paragraph (1); and 
(3)be documented under chapter 121 of this title. (b)Annual payments by the Secretary (1)In generalAn operating agreement under this chapter shall require, subject to the availability of appropriations, that the Secretary make a payment to the program participant in accordance with section 53406. 
(2)Operating agreement is an obligation of the United States GovernmentAn operating agreement under this chapter constitutes a contractual obligation of the United States Government to pay the amounts provided for in the agreement to the extent of actual appropriations. (c)Documentation requirementEach vessel covered by the operating agreement, including an agreement terminated under section 53404(c)(2), shall remain documented under chapter 121 of this title until the date the operating agreement would terminate according to its terms. 
(d)National security requirements 
(1)In generalA program participant with respect to an operating agreement, including an agreement terminated under section 53404(c)(2), shall continue to be bound by the provisions of section 53407 until the date the operating agreement would terminate according to its terms. (2)Emergency preparedness agreementAll terms and conditions of an Emergency Preparedness Agreement entered into under section 53407 shall remain in effect until the date the operating agreement would terminate according to its terms, except that the terms of such Emergency Preparedness Agreement may be modified by the mutual consent of the program participant, the Secretary, and the Secretary of Defense. 
(e)Transfer of operating agreementsA program participant may transfer an operating agreement (including all rights and obligations under the agreement) to any person that is eligible to enter into that operating agreement under this chapter, if the Secretary and the Secretary of Defense determine that the transfer is in the best interests of the United States. (f)Replacement of vessels covered by agreementsA program participant may replace a vessel covered by an operating agreement with another vessel that is eligible to be included in the Fleet under section 53402(b), if the Secretary, in coordination with the Secretary of Defense, approves the replacement of the vessel. No court shall have jurisdiction to review a decision by the Secretary or the Secretary of Defense pertaining to the replacement of a vessel under this section. 
53406.Payments 
(a)Annual paymentSubject to the availability of appropriations for such purpose and the other provisions of this chapter, the Secretary shall pay to the program participant for an operating agreement under this chapter an amount equal to $6,000,000 for each vessel covered by the agreement for each fiscal year that the vessel is covered by the agreement. Such amount shall be paid in equal monthly installments on the last day of each month. The amount payable under this subsection may not be reduced except as provided by this section. (b)Certification required for paymentAs a condition of receiving payment under this section for a fiscal year for a vessel, the program participant shall certify, in accordance with regulations issued by the Secretary, that the vessel has been and will be operated in accordance with section 53405(a) of this title for at least 320 days during the fiscal year. Days during which the vessel is drydocked, surveyed, inspected, or repaired shall be considered days of operation for purposes of this subsection. 
(c)General limitationsThe Secretary may not make any payment under this chapter for a vessel with respect to any days for which the vessel is— (1)not operated or maintained in accordance with an operating agreement under this chapter;  
(2)more than 20 years of age; or (3)simultaneously operating under an agreement issued pursuant to chapter 531 of this title. 
(d)Reductions in paymentsWith respect to payments under this chapter for a vessel covered by an operating agreement, the Secretary— (1)except as provided in paragraph (2), may not reduce such a payment for— 
(A)the operation of the vessel to carry military or other preference cargoes under section 55302(a), 55304, 55305, or 55314 of this title, section 2631 of title 10, or any other cargo preference law of the United States; or (B)any days in which the vessel is operated under charter to the United States Government; 
(2)may not make such a payment for any day that the vessel is engaged in transporting more than 7,500 tons of civilian bulk preference cargoes pursuant to section 55302(a), 55305, or 55314 of this title; and (3)shall make a pro rata reduction for each day less than 320 in a fiscal year that the vessel is not operated in accordance with section 53405 of this title. 
(e)Limitations regarding noncontiguous domestic trade 
(1)In generalNo program participant shall receive payments pursuant to this chapter during a period in which it participates in noncontiguous domestic trade. (2)Limitation on applicationParagraph (1) shall not apply to a program participant that is a citizen of the United States within the meaning of section 50501 of this title, applying the 75 percent ownership requirement of that section. 
(3)Participates in a noncontiguous trade definedIn this subsection the term participates in a noncontiguous domestic trade means directly or indirectly owns, charters, or operates a vessel engaged in transportation of cargo between a point in the contiguous 48 States and a point in Alaska, Hawaii, or Puerto Rico, other than a point in Alaska north of the Arctic Circle. 53407.National security requirements (a)Emergency preparedness agreement requiredThe Secretary, in coordination with the Secretary of Defense, shall establish an emergency preparedness program under this section under which the program participant for an operating agreement under this chapter shall agree, as a condition of the operating agreement, to enter into an Emergency Preparedness Agreement with the Secretary. The Secretary shall negotiate and enter into an Emergency Preparedness Agreement with each program participant as promptly as practicable after the program participant has entered into the operating agreement. 
(b)Terms of agreementThe terms of an agreement under this section— (1)shall provide that, upon request by the Secretary of Defense during time of war or national emergency, or whenever determined by the Secretary of Defense to be necessary for national security or contingency operation (as that term is defined in section 101 of title 10), the program participant shall make available commercial transportation resources (including services) described in subsection (d) to the Secretary of Defense; 
(2)shall include such additional terms as may be established by the Secretary and the Secretary of Defense; and (3)shall allow for the modification or addition of terms upon agreement by the Secretary and the program participant and the approval by the Secretary of Defense. 
(c)Participation after expiration of operating agreementExcept as provided by section 53405 of this title, the Secretary may not require, through an Emergency Preparedness Agreement or an operating agreement, that a program participant continue to participate in an Emergency Preparedness Agreement after the operating agreement with the program participant has expired according to its terms or is otherwise no longer in effect. After the expiration of an emergency preparedness agreement, a program participant may voluntarily continue to participate in the agreement. (d)Resources made availableThe commercial transportation resources to be made available under an Emergency Preparedness Agreement shall include vessels or capacity in vessels, terminal facilities, management services, and other related services, or any agreed portion of such nonvessel resources for activation as the Secretary of Defense may determine to be necessary, seeking to minimize disruption of the program participant’s service to commercial customers. 
(e)Compensation 
(1)In generalThe Secretary shall include in each Emergency Preparedness Agreement provisions approved by the Secretary of Defense under which the Secretary of Defense shall pay fair and reasonable compensation for all commercial transportation resources provided pursuant to this section. (2)Specific requirementsCompensation under this subsection— 
(A)shall not be less than the program participant’s commercial market charges for like transportation resources; (B)shall be fair and reasonable considering all circumstances; 
(C)shall be provided from the time that a vessel or resource is required by the Secretary of Defense until the time it is redelivered to the program participant and is available to reenter commercial service; and (D)shall be in addition to and shall not in any way reflect amounts payable under section 53406 of this title. 
(f)Temporary replacement vesselsNotwithstanding section 55302(a), 55304, 55305, or 55314 of this title, section 2631 of title 10, or any other cargo preference law of the United States— (1)a program participant may operate or employ in foreign commerce a foreign-flag vessel or foreign-flag vessel capacity as a temporary replacement for a vessel of the United States or vessel of the United States capacity that is activated by the Secretary of Defense under an Emergency Preparedness Agreement or a primary Department of Defense-approved sealift-readiness program; and 
(2)such replacement vessel or vessel capacity shall be eligible during the replacement period to transport preference cargoes subject to sections 55302(a), 55304, 55305, and 55314 of this title and section 2631 of title 10, United States Code, to the same extent as the eligibility of the vessel or vessel capacity replaced. (g)Redelivery and liability of the United States for damages (1)In generalAll commercial transportation resources activated under an Emergency Preparedness Agreement shall, upon termination of the period of activation, be redelivered to the program participant in the same good order and condition as when received, less ordinary wear and tear, or the Secretary of Defense shall fully compensate the program participant for any necessary repair or replacement. 
(2)Limitation on United States liabilityExcept as may be expressly agreed in an Emergency Preparedness Agreement, or as otherwise provided by law, the Government shall not be liable for disruption of a program participant's commercial business or other consequential damages to a program participant arising from the activation of commercial transportation resources under an Emergency Preparedness Agreement. 53408.Regulatory relief (a)Operation in foreign commerceA program participant for a vessel included in an operating agreement under this chapter may operate the vessel in the foreign commerce of the United States without restriction. 
(b)Other restrictionsThe restrictions of section 55305(a) of this title concerning the building, rebuilding, or documentation of a vessel in a foreign country shall not apply to a vessel for any day the operator of the vessel is receiving payments for the operation of that vessel under an operating agreement under this chapter. (c)Telecommunications equipmentThe telecommunications and other electronic equipment on an existing vessel that is redocumented under the laws of the United States for operation under an operating agreement under this chapter shall be deemed to satisfy all Federal Communications Commission equipment certification requirements, if— 
(1)such equipment complies with all applicable international agreements and associated guidelines as determined by the country in which the vessel was documented immediately before becoming documented under the laws of the United States; (2)that country has not been identified by the Secretary as inadequately enforcing international regulations as to that vessel; and 
(3)at the end of its useful life, such equipment shall be replaced with equipment that meets Federal Communications Commission equipment certification standards. 53409.Special rule regarding age of participating fleet vesselsAny age restriction under section 53402(b)(4) of this title shall not apply to a participating Fleet vessel during the 30-month period beginning on the date the vessel begins operating under an operating agreement under this chapter, if the Secretary determines that the program participant for the vessel has entered into an arrangement to obtain and operate under the operating agreement for the participating Fleet vessel a replacement vessel that, upon commencement of such operation, will be eligible to be included in the Fleet under section 53402(b) of this title. 
53410.RegulationsThe Secretary and the Secretary of Defense may each prescribe rules as necessary to carry out their respective responsibilities under this chapter. 53411.Authorization of appropriationsThere is authorized to be appropriated for payments under section 53406, $60,000,000 for each of fiscal years 2021 through 2035, to remain available until expended. 
53412.Acquisition of fleet vessels 
(a)In generalUpon replacement of a Fleet vessel under an operating agreement under this chapter, and subject to agreement by the program participant for the vessel, the Secretary is authorized, subject to the concurrence of the Secretary of Defense, to acquire the vessel being replaced for inclusion in the National Defense Reserve Fleet. (b)RequirementsTo be eligible for acquisition by the Secretary under this section a vessel shall— 
(1)have been covered by an operating agreement under this chapter for not less than 3 years; and (2)meet recapitalization requirements for the Ready Reserve Force. 
(c)Fair market valueA fair market value shall be established by the Maritime Administration for acquisition of an eligible vessel under this section. (d)AppropriationsVessel acquisitions under this section shall be subject to the availability of appropriations. Amounts made available to carry out this section shall be derived from amounts authorized to be appropriated for the National Defense Reserve Fleet. Amounts authorized to be appropriated to carry out the Maritime Security Program may not be used to carry out this section.. 
(b)Clerical amendmentThe table of chapters for subtitle V of title 46, United States Code, is amended by inserting after chapter 533 the following:   534. Tanker Security Fleet53401. (c)Deadline for accepting applications (1)In generalThe Secretary of Transportation shall begin accepting applications for enrollment of vessels in the Tanker Security Fleet established under chapter 534 of title 46, United States Code, as added by subsection (a), by not later than 60 days after the date of the enactment of this title. 
(2)ApprovalNot later than 90 days after receipt of an application for the enrollment of a vessel in the Tanker Security Fleet, the Secretary of Transportation, in coordination with the Secretary of Defense shall— (A)approve the application and enter into an operating agreement with the applicant; or 
(B)provide to the applicant a written explanation for the denial of the application. (3)Vessels operating under Maritime Security ActNotwithstanding the requirements of section 53402(b) of title 46, United States Code, the Secretary of Transportation shall approve an application submitted under chapter 534 of title 46, United State Code, for a product tank vessel for which there is, on the date of enactment of this title, an effective operating agreement under chapter 531 of title 46, United States Code.  
105.Port and intermodal improvement programSection 50302(c) of title 46, United States Code, is amended— (1)in paragraph (3)(A)(ii)— 
(A)in subclause (II), by striking or after the semicolon; and (B)by adding at the end the following: 
 
(IV)berth improvements (including docks, wharves, piers, and dredging incidental to the improvement project); or; (2)in paragraph (5)(B), by striking 60 and inserting 90; 
(3)in paragraph (7)— (A)in subparagraph (B)— 
(i)in the heading, by striking projects and inserting port; and  (ii)by striking that request and all that follows through the period at the end and inserting in small ports. The requirement under paragraph (6)(A)(ii) shall not apply to grants made under this subparagraph.; 
(B)by redesignating subparagraph (C) as subparagraph (D); (C)by inserting after subparagraph (B) the following: 
 
(C)Excess fundingIn any fiscal year in which qualified applications for grants under this subsection will not allow for the amount reserved under subparagraph (B) to be fully utilized, the Secretary shall use the unutilized amounts to make other grants under this section.; and (D)by adding at the end the following: 
 
(E)LimitationNotwithstanding any other provision of law, no funds appropriated to carry out this subsection for any fiscal year shall be limited with respect to eligible applicants other than as provided under this section.;  (4)in paragraph (8)(B), by adding at the end the following: 
 
(iii)Small portThe Secretary may increase the Federal share of costs above 80 percent for a project within the boundaries of a small port or directly related to the operations of a small port or an intermodal connection to a small port.; and (5)in paragraph (12)— 
(A)in subparagraph (D), by inserting , as defined by the United States Census Bureau after urbanized area; and (B)by adding at the end the following: 
 
(E)Small portThe term small port means a port that handled less than 10,000,000 short tons in 2018, as identified by the U.S. Army Corps of Engineers.. 106.Sea year cadets on cable security fleet and tanker security fleet vesselsSection 51307 of title 46, United States Code, is amended by striking subsection (b) and inserting the following:  
 
(b)Sea year cadets on cable security fleet and tanker security fleet vesselsThe Secretary shall require an operator of a vessel participating in the Maritime Security Program under chapter 531 of this title, the Cable Security Fleet under chapter 532 of this title, or the Tanker Security Fleet under chapter 534 of this title to carry on each Maritime Security Program vessel, Cable Security Fleet vessel, or Tanker Security Fleet vessel 2 United States Merchant Marine Academy cadets, if available, on each voyage.. 107.Conditional bachelor of science degree from United States Merchant Marine Academy (a)In generalNotwithstanding section 51309(a)(1)(B) of title 46, United States Code, for the graduating class of 2020 from the United States Merchant Marine Academy, the Secretary of Transportation may confer a conditional degree of bachelor of science on an individual graduate who has not yet passed the examination for a merchant marine officer’s license due to intervening efforts to prevent, prepare for, and respond to Coronavirus Disease 2019 (COVID–19).  
(b)Time To passThe Secretary of Transportation may provide an individual granted a conditional degree under subsection (a) not more than 1 year after the date of receipt of such degree— (1)to pass the examination for a merchant marine officer’s license; and  
(2)to earn such license from the United States Coast Guard.  (c)Revocation of degreeThe Superintendent of the United States Merchant Marine Academy shall revoke a conditional degree conferred under subsection (a) for an individual granted such conditional degree who does not pass the examination for a merchant marine officer’s license and obtain such license from the United States Coast Guard within the timeframe described in subsection (b).  
(d)Notations 
(1)In generalThe Registrar of the United States Merchant Marine Academy shall— (A)note on the transcript of each individual granted a conditional degree under subsection (a) that the degree conferred is conditional; and  
(B)remove such notation upon receipt of proof of licensure as required under subsection (b).  (2)Revocation notationIn the event an individual granted a conditional degree under subsection (a) does not pass the examination for a merchant marine officer’s license and obtain such license from the United States Coast Guard within the timeframe described in subsection (b), the Registrar of the United States Merchant Marine Academy shall note on the transcript of such individual that the degree was revoked and remove the individual’s name from all United States Merchant Marine Academy databases that identify graduates. 
(e)Rule of constructionNothing in this section shall be construed to allow the provision of a license under section 7101 of title 46, United States Code, to an individual who has not passed the required examination. 108.Graduation requirements for State maritime academies (a)In general (1)In generalOn such terms and conditions as set forth in this subsection and other conditions as the Secretary of Transportation may determine, a State maritime academy may be authorized to confer degrees upon individuals scheduled to graduate from a State maritime academy in calendar year 2020 without regard to the provisions of section 51506(a)(3) of title 46, United States Code. With respect to an individual who has received student incentive payments under section 51509 of title 46, United States Code, and fails to comply with such terms and conditions, the Secretary of Transportation is authorized to exercise all the authorities set forth in paragraphs (4) and (5), as well as any other remedies provided by law. 
(2)Date to pass examinationPursuant to this subsection, and section 51506(a)(3) of title 46, United States Code, a State maritime academy shall require an individual scheduled to graduate from such academy in calendar year 2020 to pass the examination required for the issuance of a license under section 7101 of title 46, United States Code, not later than December 31, 2021, and advise all such individuals who have not passed the examination prerequisite to issuance of a license that any degree so awarded is subject to revocation. (3)Authorizations for SecretaryThe Secretary of Transportation may— 
(A)require a State maritime academy, as a condition of receiving an annual payment under section 51506(a) of title 46, United States Code, to report to the Secretary, in a manner determined by the Secretary, on the compliance with paragraph (2); (B)withhold payments under section 51506(a) of title 46, United States Code, in an amount that is not greater than the fractional amount of the direct payment that is proportional to the number of graduates who fail to comply with requirements under paragraph (2) and whose degrees have not been revoked by the State maritime academy over the total number of individuals graduating from such State maritime academy in calendar year 2020; and 
(C)reduce the amount of direct payments withheld under subparagraph (B) below the maximum amount authorized. (4)Student incentive paymentsFor an individual graduating from a State maritime academy in calendar year 2020 who has received student incentive payments as provided for in section 51509 of title 46, United States Code, the Secretary of Transportation may— 
(A)defer until not later than December 31, 2021, the requirements under sections 51509(d)(2) of title 46, United States Code, and relevant regulations; (B)defer until not later than December 31, 2021, and modify as necessary as determined by the Secretary, the requirements under paragraphs (3) through (5) of section 51509(d) of title 46, United States Code, and relevant regulations; and 
(C)conditionally waive requirements under paragraphs (2) through (5) of section 51509(d) of title 46, United States Code, and relevant regulations, for an individual who— (i)within three months of graduation is commissioned as an officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service, pursuant to section 51509(h) of title 46; and 
(ii)serves for the 5-year period following commissioning as an officer on active duty as provided for in clause (i). (5)Requirements of studentsAn individual graduating from a State maritime academy under the authority of this subsection, who has received student incentive payments as provided for in section 51509 of title 46, United States Code, shall— 
(A)fulfill the requirements under section 51509(d)(2) of title 46, United States Code, and relevant regulations, by not later than December 31, 2021; or (B)for the 5-year period following graduation from a State maritime academy, as provided under paragraph (4)(C), serve as a commissioned officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service, pursuant to section 51509(h) of title 46, United States Code. 
(6)RemediesIf an individual graduating from a State maritime academy fails to comply with applicable requirements established by the Secretary of Transportation under this subsection, the Secretary may exercise the remedies under subsections (e) and (f) of 51509 of title 46, United States Code. (b)ExtensionThe Secretary of Transportation may apply the provisions of subsection (a) to subsequent graduating classes at the State maritime academies, and extend compliance dates applicable to such graduates, if the Secretary determines it is necessary to respond to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19).  
109.Superintendent of the United States Merchant Marine AcademySection 51301(c) of title 46, United States Code, is amended— (1)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively; 
(2)by inserting before paragraph (2), as so redesignated, the following:  (1)Sense of CongressIt is the sense of Congress that, due to the unique mission of the United States Merchant Marine Academy, it is highly desirable that the Superintendent of the Academy be a graduate of the Academy in good standing and have attained an unlimited merchant marine officer's license.; and 
(3)in paragraph (3), as so redesignated— (A)in subparagraph (A)(i), by inserting after attained the following: the rank of Captain, Chief Mate, or Chief Engineer in the merchant marine of the United States, or; and 
(B)in subparagraphs (B)(i)(I) and (C)(i), by inserting merchant marine, before Navy,.  110.Maritime academy informationNot later than 1 year after the date of enactment of this title, the Maritime Administrator shall make available on a public website data, as available, on the following: 
(1)The number of graduates from the United States Merchant Marine Academy and each State Maritime Academy for the previous 5 years.  (2)The number of graduates from the United States Merchant Marine Academy and each State Maritime Academy for the previous 5 years who have become employed in, or whose status qualifies under, each of the following categories:  
(A)Maritime Afloat. (B)Maritime Ashore. 
(C)Armed Forces of the United States. (D)Non-maritime. 
(E)Graduate studies. (F)Unknown. 
(3)The number of students at each State Maritime Academy class receiving or who have received for the previous 5 years funds under the student incentive payment program under section 51509 of title 46, United States Code.  (4)The number of students described under paragraph (3) who used partial student incentive payments who graduated without an obligation under the program. 
(5)The number of students described under paragraph (3) who graduated with an obligation under the program.  111.Centers of excellence for domestic maritime workforce training and educationSection 54102 of title 46, United States Code, is amended— 
(1)in subsection (a), by striking of Transportation; (2)in subsection (b), in the subsection heading, by striking Assistance and inserting Cooperative agreements; 
(3)by redesignating subsection (c) as subsection (d); (4)in subsection (d), as redesignated by paragraph (2), by adding at the end the following: 
 
(3)SecretaryThe term Secretary means the Secretary of Transportation.; and (5)by inserting after subsection (b) the following: 
 
(c)Grant program 
(1)Definition of eligible institutionIn this subsection, the term eligible institution means an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) that offers a 2-year program of study, a 1-year program of training, or is a postsecondary vocational institution.  (2)Grant authorization (A)In generalNot later than 1 year after the date of enactment of the Maritime Administration Authorization and Improvement Act, the Secretary may award maritime career training grants to eligible institutions for the purpose of developing, offering, or improving educational or career training programs for American workers related to the maritime workforce. 
(B)GuidelinesNot later than 1 year after the date of enactment of the Maritime Administration Authorization and Improvement Act, the Secretary shall— (i)promulgate guidelines for the submission of grant proposals under this subsection; and 
(ii)publish and maintain such guidelines on the website of the Department of Transportation.  (3)LimitationsThe Secretary may not award a grant under this subsection in an amount that is more than $20,000,000. 
(4)Required information 
(A)In generalAn eligible institution that desires to receive a grant under this subsection shall submit to the Secretary a grant proposal that includes a detailed description of— (i)the specific project for which the grant proposal is submitted, including the manner in which the grant will be used to develop, offer, or improve an educational or career training program that is suited to maritime industry workers; 
(ii)the extent to which the project for which the grant proposal is submitted will meet the educational or career training needs of maritime workers in the community served by the eligible institution; (iii)the extent to which the project for which the grant proposal is submitted fits within any overall strategic plan developed by an eligible community; and 
(iv)any previous experience of the eligible institution in providing maritime educational or career training programs. (B)Community outreach requiredIn order to be considered by the Secretary, a grant proposal submitted by an eligible institution under this subsection shall— 
(i)demonstrate that the eligible institution— (I)reached out to employers to identify— 
(aa)any shortcomings in existing maritime educational and career training opportunities available to workers in the community; and (bb)any future employment opportunities within the community and the educational and career training skills required for workers to meet the future maritime employment demand; and 
(II)reached out to other similarly situated institutions in an effort to benefit from any best practices that may be shared with respect to providing maritime educational or career training programs to workers eligible for training; and (ii)include a detailed description of— 
(I)the extent and outcome of the outreach conducted under clause (i);  (II)the extent to which the project for which the grant proposal is submitted will contribute to meeting any shortcomings identified under clause (i)(I)(aa) or any maritime educational or career training needs identified under clause (i)(I)(bb); and 
(III)the extent to which employers, including small- and medium-sized firms within the community, have demonstrated a commitment to employing workers who would benefit from the project for which the grant proposal is submitted. (5)Criteria for award of grants (A)In generalSubject to the appropriation of funds, the Secretary shall award a grant under this subsection based on— 
(i)a determination of the merits of the grant proposal submitted by the eligible institution to develop, offer, or improve maritime educational or career training programs to be made available to workers; (ii)an evaluation of the likely employment opportunities available to workers who complete a maritime educational or career training program that the eligible institution proposes to develop, offer, or improve; 
(iii)an evaluation of prior demand for training programs by workers in the community served by the eligible institution, as well as the availability and capacity of existing maritime training programs to meet future demand for training programs; and (iv)any prior designation of an institution as a Center of Excellence for Domestic Maritime Workforce Training and Education. 
(B)Matching requirementsA grant awarded under this subsection may not be used to satisfy any private matching requirement under any other provision of law. (6)Public reportNot later than December 15 in each of the calendar years 2021 through 2023, the Secretary shall make available on a publically available website a report and provide a briefing to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives— 
(A)describing each grant awarded under this subsection during the preceding fiscal year; and (B)assessing the impact of each award of a grant under this subsection in a fiscal year preceding the fiscal year referred to in subparagraph (A) on workers receiving training. . 
112.Criteria to be eligible to train students from State maritime academiesSection 3514(a)(1)(A) of the National Defense Authorization Act for Fiscal Year 2017 (46 U.S.C. 51318 note) is amended by inserting , or to provide training for students from the State maritime academies, before that addresses.  113.Improvement of the National Oceanographic Partnership ProgramSections 8931, 8932, and 8933 of title 10, United States Code, are amended to read as follows:  
 
8931.National Oceanographic Partnership Program 
(a)EstablishmentThe Secretary of the Navy shall establish a program to be known as the National Oceanographic Partnership Program. (b)PurposesThe purposes of the program are as follows: 
(1)To promote the national goals of assuring national security, advancing economic development, protecting quality of life, and strengthening science education and communication through improved knowledge of the ocean. (2)To coordinate and strengthen oceanographic efforts in support of those goals by— 
(A)creating and carrying out partnerships among Federal agencies, academia, industry, and other members of the oceanographic community in the areas of science, data, resources, education, and communication; and (B)accepting, planning, and executing oceanographic research projects funded by grants, contracts, cooperative agreements, or other vehicles as appropriate, that contribute to assuring national security, advancing economic development, protecting quality of life, and strengthening science education and communication through improved knowledge of the ocean. 
8932.Ocean Policy Committee 
(a)CommitteeThere is established an Ocean Policy Committee (hereinafter in this chapter referred to as the Committee). (b)ResponsibilitiesThe Committee shall continue the activities of that committee as it was in existence on the day before the date of enactment of this Act. In discharging its responsibilities and to assist in the execution of the activities delineated in this subsection, the Committee may delegate to a subcommittee, as appropriate. The Committee shall: 
(1)Prescribe policies and procedures to implement the National Oceanographic Partnership Program. (2)Engage and collaborate, pursuant to existing laws and regulations, with stakeholders, including regional ocean partnerships, to address ocean-related matters that may require interagency or intergovernmental solutions. 
(3)Facilitate coordination and integration of Federal activities in ocean and coastal waters to inform ocean policy and identify priority ocean research, technology, and data needs. (4)Review, select, and identify partnership projects for implementation under the program, based on the following criteria: 
(A)Whether the project addresses important research objectives or operational goals. (B)Whether the project has, or is designed to have, appropriate participation within the oceanographic community of public, academic, commercial, private participation or support. 
(C)Whether the partners have a long-term commitment to the objectives of the project. (D)Whether the resources supporting the project are shared among the partners. 
(E)Whether the project has been subjected to adequate review. (c)Annual report and briefingNot later than March 1 of each year, the Committee shall post a report on a publicly available website and brief the Committee on Commerce, Science, and Transportation of the Senate; the Committee on Armed Services of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Armed Services of the House of Representatives on the National Oceanographic Partnership Program. The report and brief shall discuss the following: 
(1)A description of activities of the program carried out during the prior fiscal year. (2)A general outline of the activities planned for the program during the current fiscal year. 
(3)A summary of projects, including Federal and non-Federal partnerships and collaborations, continued from the prior fiscal year and projects expected to begin during the current and subsequent fiscal years. (4)The amounts requested in the budget submitted to Congress pursuant to section 1105(a) of title 31 for the subsequent fiscal year, for the programs, projects, activities and the estimated expenditures under such programs, projects, and activities, to execute the National Oceanographic Partnership Program. 
(5)Activities undertaken with moneys deposited in the fund described in subsection (d). (d)National oceanographic partnership fundThere is established in the Treasury a separate account to be known as the National Oceanographic Partnership Program Fund to be jointly managed by the Secretary of the Navy and the Administrator of the National Oceanic and Atmospheric Administration. 
(1)Appropriation and authorized usesAmounts in the Fund shall be available to the National Oceanographic Partnership Program without further appropriation to remain available until expended for the purpose of carrying out this section. (2)Crediting of amounts to fundThere is authorized to be credited to the Fund the following: 
(A)Such amounts as determined appropriate to be transferred to the Fund by the head of a Federal agency or entity participating in the National Oceanographic Partnership Program. (B)Funds provided by a State, local government, tribal government, territory, or possession, or any subdivisions thereof. 
(C)Funds contributed by a nonprofit organization, individual, or Congressionally-established foundation by private grant, contract, or donation. (3)Contract and grant authorityFor the purpose of carrying out this section, as directed by the Committee, departments or agencies represented on the Committee may enter into contracts, make grants, including transactions authorized by paragraph (4), and may transfer funds available to the National Oceanographic Partnership Program under paragraph (2) to participating departments and agencies for such purposes.  
(4)Cooperation with other agencies, states, territories, and political subdivisionsThe Committee or any participating Federal agency or entity may enter into an agreement to use, with or without reimbursement, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, District of Columbia, or possession, or of any political subdivision thereof, or of any foreign government or international organization or individual, for the purpose of carrying out this section. (e)Establishment and forms of partnership projects (1)A partnership project under the National Oceanographic Partnership Program may be established by any instrument that the Committee considers appropriate. 
(2)Projects under the program may include demonstration projects. (f)Partnership program office (1)The Secretary of the Navy and Administrator of the National Oceanic and Atmospheric Administration shall jointly establish a partnership program office for the National Oceanographic Partnership Program. Competitive procedures will be used to select an operator for the partnership program office.  
(2)The Committee will monitor the performance of the duties of the partnership program office, which shall consist of the following: (A)To support working groups established by the Committee or subcommittee and report working group activities to the Committee, including working group proposals for partnership projects. 
(B)To support the process for proposing partnership projects to the Committee, including, where appropriate, managing review of such projects. (C)To complete and make publicly available the annual report described in subsection (c) on the status of all partnership projects and activities of the office. 
(D)To perform any additional duties for the administration of the National Oceanographic Partnership Program that the Committee considers appropriate. 8933.Ocean Research Advisory Panel (a)EstablishmentThe Committee shall establish an Ocean Research Advisory Panel consisting of not less than ten and not more than 18 members appointed by the Co-chairs, including the following: 
(1)One member who will represent the National Academy of Sciences. (2)One member who will represent the National Academy of Engineering. 
(3)One member who will represent the Institute of Medicine. (4)Members selected from among individuals who will represent the views of ocean industries, State or local governments, academia, and such other views as the Co-chairs consider appropriate. 
(5)Members selected from among individuals eminent in the fields of marine science or marine policy, or related fields. (b)ResponsibilitiesThe Committee shall assign the following responsibilities to the Advisory Panel: 
(1)To advise the Committee on policies and procedures to implement the National Oceanographic Partnership Program. (2)To advise the Committee on matters relating to national oceanographic science, engineering, facilities, or resource requirements. 
(3)Any additional responsibilities that the Committee considers appropriate. (c)NOAA funding and supportThe Administrator of the National Oceanic and Atmospheric Administration shall provide such funding and administrative and technical support as the Ocean Research Advisory Panel may require. 
(d)Authorization of appropriationsIn order to carry out the establishment and support of the Ocean Research Advisory Panel, the National Oceanic and Atmospheric Administration for the first year will receive $250,000. Thereafter in following years, the National Oceanic and Atmospheric Administration shall receive $200,000 to carry out the functions and responsibilities related to the administration and support of the Ocean Research Advisory Panel.. 114.GAO review of Department-wide efforts to manage cybersecurity (a)Cybersecurity risk managementNot later than 3 years after the date of enactment of this title, the Secretary of Transportation shall implement the recommendation for the Department of Transportation made by the Comptroller General of the United States in the report entitled Cybersecurity: Agencies Need to Fully Establish Risk Management Programs and Address Challenges, numbered GAO–19–384, and dated July 2019, by— 
(1)developing a cybersecurity risk management strategy for the systems and information of the Department of Transportation; (2)updating policies to address an organization-wide risk assessment; and 
(3)updating the processes for coordination between cybersecurity risk management functions and enterprise risk management functions. (b)Work rolesNot later than 3 years after the date of enactment of this title, the Secretary of Transportation shall implement the recommendation of the Comptroller General of the United States in the report entitled Cybersecurity Workforce: Agencies Need to Accurately Categorize Positions to Effectively Identify Critical Staffing Needs, numbered GAO–19–144, and dated March 2019, by reviewing positions in the Department of Transportation and assigning appropriate work roles in accordance with the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework. 
(c)GAO review 
(1)ReportNot later than 18 months after the date of enactment of this title, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that examines the approach of the Department of Transportation to managing cybersecurity for the systems and information of the Department of Transportation. (2)ContentsThe report under paragraph (1) shall include an evaluation of— 
(A)the roles, responsibilities, and reporting relationships of the senior officials of the Department of Transportation with respect to cybersecurity at the components of the Department of Transportation; (B)the extent to which officials of the Department of Transportation— 
(i)establish requirements for, share information with, provide resources to, and monitor the performance of managers with respect to cybersecurity within the components of the Department of Transportation; and (ii)hold managers accountable for cybersecurity within the components of the Department of Transportation; and 
(C)other aspects of cybersecurity, as the Comptroller General of the United States determines to be appropriate.  115.GAO review of efforts to support and grow the vessels of the United StatesNot later than 18 months after the date of enactment of this title, the Comptroller General of the United States shall transmit a report to the Committee on Commerce of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that examines United States Government efforts to promote the growth and modernization of the United States maritime industry, and the vessels of the United States, as defined in section 116 of title 46, United States Code, including the overall efficacy of United States Government financial support and policies, including the Capital Construction Fund, Construction Reserve Fund, and other eligible loan, grant, or other programs.  
116.GAO review of Federal efforts to enhance port infrastructure resiliency and disaster preparednessNot later than 18 months after the date of enactment of this title, the Comptroller General of the United States shall transmit a report to the Committee on Commerce of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that examines Federal efforts to assist ports in enhancing the resiliency of their key intermodal connectors to weather-related disasters. The report shall include consideration of the following:  (1)Actions being undertaken at various ports to better identify critical land-side connectors that may be vulnerable to disruption in the event of a natural disaster, including how to communicate such information during a disaster when communications systems may be compromised, and the level of Federal involvement in such efforts. 
(2)The extent to which the Department of Transportation and other Federal agencies are working in line with recent recommendations from key resiliency reports, including the National Academies of Science study on strengthening supply chain resilience to establish a framework for ports to follow to increase resiliency to major weather related disruptions before they happen.  (3)The extent to which the Department of Transportation or other Federal agencies have provided funds to ports for resiliency-related projects. 
(4)The extent to which Federal agencies have a coordinated approach to helping ports and the multiple State, local, and private stakeholders involved improve resiliency prior to weather related disasters.  117.Study on foreign investment in shipping (a)AssessmentThe Under Secretary of Commerce for International Trade (referred to in this section as the Under Secretary) shall conduct an assessment of foreign subsidies to international shipping. 
(b)ReportNot later than 1 year after the date of enactment of this title, the Under Secretary shall submit to Congress a report on the assessment conducted under subsection (a), including— (1)the amount, in United States dollars, of foreign subsidies to— 
(A)the shipping industry of each country as a whole; (B)the shipping industry as a percent of GDP of each country; and  
(C)each ship on average, by ship type for cargo, tanker, and bulk; (2)a description of the type of foreign subsidy, such as tax relief, direct payment, or other, as determined by the Under Secretary; and 
(3)a description of how the foreign subsidies may be affecting the United States International competitiveness and national security. 118.National Academies standing committee on America’s supply chain security during disasters (a)In general (1)Establishment of standing committeeNot later than 30 days after the date of enactment of this title, the Secretary of Transportation shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) to establish a standing committee of experts (referred to this section as the standing committee) to explore and advise on supply chain transportation system vulnerabilities and disruptions, and how to minimize them in the event of emergencies and disasters. 
(2)MembershipThe National Academies shall appoint members to the standing committee from individuals with relevant backgrounds in the private sector, research, academia, and Federal, State, and local government agencies. (b)PurposesThe standing committee established under this section to explore and advise on supply chain transportation vulnerabilities shall, upon determination by the National Academies, consider the following: 
(1)Factors that may disrupt the movement of critical goods during the COVID–19 pandemic or other emergencies or disasters, which may include— (A)lack of an adequate and healthy transportation labor force to ensure the continuity of function of critical supply chain components; 
(B)vulnerabilities in the ways that the Nation’s multi-modal transportation supply chain nodes and their connections could be vulnerable to disruption; (C)the accuracy and availability of information on supply and demand of critical goods globally, nationally, regionally, or locally; and 
(D)potential compounding impacts on the supply chain of multiple disaster events, such as pandemics, floods, earthquakes, tornadoes, and hurricanes. (2)Options for ensuring the timely conveyance and distribution of essential supplies and commodities for disaster response, relief and recovery operations, especially those for which a shortage would pose a significant threat to public health, economic security, or national security, as appropriate, which may include strategies to— 
(A)enhance supply chain contingency planning, including during multiple disaster events; (B)identify supply chain information deficiencies; and 
(C)improve modeling frameworks, including communication between modelers and users, that integrate complex data streams and help extract practical decision-support information for emergency managers. (3)Policy options to prevent supply chain bottlenecks or failures and ensure continuation of service. 
(4)Other emergent issues as determined by the National Academies. (c)Congressional and agency requestsThe National Academies may consider requests for analysis or advice from the Secretary of Transportation, other Federal agencies, or the relevant Congressional transportation committees in the form of correspondence directed to the National Academies or legislative direction from the Secretary of Transportation, including ad hoc requests for informal and formal responses within a specified timeframe to address ongoing events. 
(d)InputThe standing committee shall, as appropriate— (1)consider input from the Department of Transportation, the Department of Homeland Security, the Department of Defense, the Department of Commerce, the Department of State, the Department of Health and Human Services, the Department of Veterans Affairs, the Department of Justice, and any other Federal agency, as appropriate; and 
(2)consult with relevant stakeholders, which may include supply chain experts, emergency management specialists, epidemiologists, disaster relief specialists, transportation system operators, product manufacturers, wholesalers and group purchasing organizations, professional societies, State-based societies, and other entities with experience in supply chain networks, transportation systems, and emergency and disaster management, as appropriate. (e)DefinitionsIn this section: 
(1)ConnectionsThe term connections means the freight transportation connections between nodes. (2)CriticalThe term critical means of such importance that a disruption of the component will degrade functionality of the supply chain. 
(3)NodesThe term nodes means locations within a supply chain, such as an origin, a factory, warehouse, port, intermodal transfer point, distribution center, or destination. (4)Relevant congressional transportation committeesThe term relevant Congressional transportation committees means— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Transportation and Infrastructure of the House of Representatives. 
(5)VulnerableThe term vulnerable means susceptible to the supply chain being negatively impacted.  IINational Oceanic and Atmospheric Administration Commissioned Officer Corps 201.References to National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3001 et seq.). 
AGeneral Provisions 
211.Strength and distribution in gradeSection 214 (33 U.S.C. 3004) is amended to read as follows:  214.Strength and distribution in grade (a)GradesThe commissioned grades in the commissioned officer corps of the Administration are the following, in relative rank with officers of the Navy: 
(1)Vice admiral. (2)Rear admiral. 
(3)Rear admiral (lower half). (4)Captain. 
(5)Commander. (6)Lieutenant commander. 
(7)Lieutenant. (8)Lieutenant (junior grade). 
(9)Ensign. (b)Grade distributionThe Secretary shall prescribe, with respect to the distribution on the lineal list in grade, the percentages applicable to the grades set forth in subsection (a). 
(c)Annual computation of number in grade 
(1)In generalNot less frequently than once each year, the Secretary shall make a computation to determine the number of officers on the lineal list authorized to be serving in each grade. (2)Method of computationThe number in each grade shall be computed by applying the applicable percentage to the total number of such officers serving on active duty on the date the computation is made. 
(3)FractionsIf a final fraction occurs in computing the authorized number of officers in a grade, the nearest whole number shall be taken. If the fraction is one-half, the next higher whole number shall be taken. (d)Temporary increase in numbersThe total number of officers authorized by law to be on the lineal list during a fiscal year may be temporarily exceeded if the average number on that list during that fiscal year does not exceed the authorized number. 
(e)Positions of importance and responsibilityOfficers serving in positions designated under section 228(a) and officers recalled from retired status shall not be counted when computing authorized strengths under subsection (c) and shall not count against those strengths. (f)Preservation of grade and payNo officer may be reduced in grade or pay or separated from the commissioned officer corps of the Administration as the result of a computation made to determine the authorized number of officers in the various grades.. 
212.Recalled officers 
(a)In generalSection 215 (33 U.S.C. 3005) is amended to read as follows:  215.Number of authorized commissioned officers (a)In generalThe total number of authorized commissioned officers on the lineal list of the commissioned officer corps of the Administration shall not exceed 500. 
(b)Positions of importance and responsibilityOfficers serving in positions designated under section 228 and officers recalled from retired status or detailed to an agency other than the Administration— (1)may not be counted in determining the total number of authorized officers on the lineal list under this section; and 
(2)may not count against such number.. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 215 and inserting the following: 
 
 
Sec. 215. Number of authorized commissioned officers. . 
213.Obligated service requirement 
(a)In generalSubtitle A (33 U.S.C. 3001 et seq.) is amended by adding at the end the following:  216.Obligated service requirement (a)In general (1)RegulationsThe Secretary shall prescribe the obligated service requirements for appointments, training, promotions, separations, continuations, and retirements of officers not otherwise covered by law. 
(2)Written agreementsThe Secretary and officers shall enter into written agreements that describe the officers’ obligated service requirements prescribed under paragraph (1) in return for such appointments, training, promotions, separations, continuations, and retirements as the Secretary considers appropriate. (b)Repayment for failure To satisfy requirements (1)In generalThe Secretary may require an officer who fails to meet the service requirements prescribed under subsection (a)(1) to reimburse the Secretary in an amount that bears the same ratio to the total costs of the training provided to that officer by the Secretary as the unserved portion of active duty bears to the total period of active duty the officer agreed to serve. 
(2)Obligation as debt to United StatesAn obligation to reimburse the Secretary under paragraph (1) is, for all purposes, a debt owed to the United States. (3)Discharge in bankruptcyA discharge in bankruptcy under title 11 that is entered less than five years after the termination of a written agreement entered into under subsection (a)(2) does not discharge the individual signing the agreement from a debt arising under such agreement. 
(c)Waiver or suspension of complianceThe Secretary may waive the service obligation of an officer who— (1)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration because of a circumstance not within the control of that officer; or 
(2)is— (A)not physically qualified for appointment; and 
(B)determined to be unqualified for service in the commissioned officer corps of the Administration because of a physical or medical condition that was not the result of the officer's own misconduct or grossly negligent conduct.. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 215 the following: 
 
 
Sec. 216. Obligated service requirement. . 
214.Training and physical fitness 
(a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 213(a), is further amended by adding at the end the following:  217.Training and physical fitness (a)TrainingThe Secretary may take such measures as may be necessary to ensure that officers are prepared to carry out their duties in the commissioned officer corps of the Administration and proficient in the skills necessary to carry out such duties. Such measures may include the following: 
(1)Carrying out training programs and correspondence courses, including establishing and operating a basic officer training program to provide initial indoctrination and maritime vocational training for officer candidates as well as refresher training, mid-career training, aviation training, and such other training as the Secretary considers necessary for officer development and proficiency. (2)Providing officers and officer candidates with educational materials. 
(3)Acquiring such equipment as may be necessary for training and instructional purposes. (b)Physical fitnessThe Secretary shall ensure that officers maintain a high physical state of readiness by establishing standards of physical fitness for officers that are substantially equivalent to those prescribed for officers in the Coast Guard.. 
(b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 213(b), is further amended by inserting after the item relating to section 216 the following:   Sec. 217. Training and physical fitness. . 215.Aviation accession training programs (a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 214(a), is further amended by adding at the end the following: 
 
218.Aviation accession training programs 
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere and the Administrator of the National Oceanic and Atmospheric Administration. 
(2)Member of the programThe term member of the program means a student who is enrolled in the program. (3)ProgramThe term program means an aviation accession training program of the commissioned officer corps of the Administration established pursuant to subsection (b). 
(b)Aviation accession training programs 
(1)Establishment authorizedThe Administrator, under regulations prescribed by the Secretary, shall establish and maintain one or more aviation accession training programs for the commissioned officer corps of the Administration at institutions described in paragraph (2). (2)Institutions describedAn institution described in this paragraph is an educational institution— 
(A)that requests to enter into an agreement with the Administrator providing for the establishment of the program at the institution; (B)that has, as a part of its curriculum, a four-year baccalaureate program of professional flight and piloting instruction that is accredited by the Aviation Accreditation Board International; 
(C)that is located in a geographic area that— (i)experiences a wide variation in climate-related activity, including frequent high winds, convective activity (including tornadoes), periods of low visibility, heat, and snow and ice episodes, to provide opportunities for pilots to demonstrate skill in all weather conditions compatible with future encounters during their service in the commissioned officer corps; and 
(ii)has a climate that can accommodate both primary and advanced flight training activity at least 75 percent of the year; and (D)at which the Administrator determines that— 
(i)there will be at least one student enrolled in the program; and (ii)the provisions of this section are otherwise satisfied. 
(3)Limitations in connection with particular institutionsThe program may not be established or maintained at an institution unless— (A)the senior commissioned officer or employee of the commissioned officer corps who is assigned as an advisor to the program at that institution is given the academic rank of adjunct professor; and 
(B)the institution fulfills the terms of its agreement with the Administrator. (4)Membership in connection with status as studentAt institutions at which the program is established, the membership of students in the program shall be elective, as provided by State law or the authorities of the institution concerned. 
(c)Membership 
(1)EligibilityTo be eligible for membership in the program, an individual must— (A)be a student at an institution at which the program is established; 
(B)be a citizen of the United States; (C)contract in writing, with the consent of a parent or guardian if a minor, with the Administrator, to— 
(i)accept an appointment, if offered, as a commissioned officer in the commissioned officer corps of the Administration; and (ii)serve in the commissioned officer corps for not fewer than four years; 
(D)enroll in— (i)a four-year baccalaureate program of professional flight and piloting instruction; and 
(ii)other training or education, including basic officer training, which is prescribed by the Administrator as meeting the preliminary requirement for admission to the commissioned officer corps; and (E)execute a certificate or take an oath relating to morality and conduct in such form as the Administrator prescribes. 
(2)Completion of programA member of the program may be appointed as a regular officer in the commissioned officer corps if the member meets all requirements for appointment as such an officer. (d)Financial assistance for qualified members (1)Expenses of course of instruction (A)In generalIn the case of a member of the program who meets such qualifications as the Administrator establishes for purposes of this subsection, the Administrator may pay the expenses of the member in connection with pursuit of a course of professional flight and piloting instruction under the program, including tuition, fees, educational materials such as books, training, certifications, travel, and laboratory expenses. 
(B)Assistance after fourth academic yearIn the case of a member of the program described in subparagraph (A) who is enrolled in a course described in that subparagraph that has been approved by the Administrator and requires more than four academic years for completion, including elective requirements of the program, assistance under this subsection may also be provided during a fifth academic year or during a combination of a part of a fifth academic year and summer sessions. (2)Room and boardIn the case of a member eligible to receive assistance under paragraph (1), the Administrator may, in lieu of payment of all or part of such assistance, pay the room and board expenses of the member, and other educational expenses, of the educational institution concerned. 
(3)Failure to complete program or accept commissionA member of the program who receives assistance under this subsection and who does not complete the course of instruction, or who completes the course but declines to accept a commission in the commissioned officer corps when offered, shall be subject to the repayment provisions of subsection (e). (e)Repayment of unearned portion of financial assistance when conditions of payment not met (1)In generalA member of the program who receives or benefits from assistance under subsection (d), and whose receipt of or benefit from such assistance is subject to the condition that the member fully satisfy the requirements of subsection (c), shall repay to the United States an amount equal to the assistance received or benefitted from if the member fails to fully satisfy such requirements and may not receive or benefit from any unpaid amounts of such assistance after the member fails to satisfy such requirements, unless the Administrator determines that the imposition of the repayment requirement and the termination of payment of unpaid amounts of such assistance with regard to the member would be— 
(A)contrary to a personnel policy or management objective; (B)against equity and good conscience; or 
(C)contrary to the best interests of the United States. (2)RegulationsThe Administrator may establish, by regulations, procedures for determining the amount of the repayment required under this subsection and the circumstances under which an exception to repayment may be granted. The Administrator may specify in the regulations the conditions under which financial assistance to be paid to a member of the program will not be made if the member no longer satisfies the requirements in subsection (c) or qualifications in subsection (d) for such assistance. 
(3)Obligation as debt to United StatesAn obligation to repay the United States under this subsection is, for all purposes, a debt owed to the United States.. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 214(b), is further amended by inserting after the item relating to section 217 the following: 
 
 
Sec. 218. Aviation accession training programs. . 
216.Recruiting materials 
(a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 215(a), is further amended by adding at the end the following:  219.Use of recruiting materials for public relationsThe Secretary may use for public relations purposes of the Department of Commerce any advertising materials developed for use for recruitment and retention of personnel for the commissioned officer corps of the Administration. Any such use shall be under such conditions and subject to such restrictions as the Secretary shall prescribe.. 
(b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 215(b), is further amended by inserting after the item relating to section 218 the following:   Sec. 219. Use of recruiting materials for public relations. . 217.Technical correctionSection 101(21)(C) of title 38, United States Code, is amended by inserting in the commissioned officer corps before of the National. 
BParity and Recruitment 
221.Education loans 
(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by adding at the end the following:  267.Education loan repayment program (a)Authority To repay education loansFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of the Administration on active duty who have skills required by the commissioned officer corps, the Secretary may repay, in the case of a person described in subsection (b), a loan that— 
(1)was used by the person to finance education; and (2)was obtained from a governmental entity, private financial institution, educational institution, or other authorized entity. 
(b)Eligible personsTo be eligible to obtain a loan repayment under this section, a person must— (1)satisfy one of the requirements specified in subsection (c); 
(2)be fully qualified for, or hold, an appointment as a commissioned officer in the commissioned officer corps of the Administration; and (3)sign a written agreement to serve on active duty, or, if on active duty, to remain on active duty for a period in addition to any other incurred active duty obligation. 
(c)Academic and professional requirementsOne of the following academic requirements must be satisfied for purposes of determining the eligibility of an individual for a loan repayment under this section: (1)The person is fully qualified in a profession that the Secretary has determined to be necessary to meet identified skill shortages in the commissioned officer corps. 
(2)The person is enrolled as a full-time student in the final year of a course of study at an accredited educational institution (as determined by the Secretary of Education) leading to a degree in a profession that will meet identified skill shortages in the commissioned officer corps. (d)Loan repayments (1)In generalSubject to the limits established under paragraph (2), a loan repayment under this section may consist of the payment of the principal, interest, and related expenses of a loan obtained by a person described in subsection (b). 
(2)Limitation on amountFor each year of obligated service that a person agrees to serve in an agreement described in subsection (b)(3), the Secretary may pay not more than the amount specified in section 2173(e)(2) of title 10, United States Code. (e)Active duty service obligation (1)In generalA person entering into an agreement described in subsection (b)(3) incurs an active duty service obligation. 
(2)Length of obligation determined under regulations 
(A)In generalExcept as provided in subparagraph (B), the length of the obligation under paragraph (1) shall be determined under regulations prescribed by the Secretary. (B)Minimum obligationThe regulations prescribed under subparagraph (A) may not provide for a period of obligation of less than one year for each maximum annual amount, or portion thereof, paid on behalf of the person for qualified loans. 
(3)Persons on active duty before entering into agreementThe active duty service obligation of persons on active duty before entering into the agreement shall be served after the conclusion of any other obligation incurred under the agreement. (4)Concurrent completion of service obligationsA service obligation under this section may be completed concurrently with a service obligation under section 216.  
(f)Effect of failure To complete obligation 
(1)Alternative obligationsAn officer who is relieved of the officer's active duty obligation under this section before the completion of that obligation may be given any alternative obligation, at the discretion of the Secretary. (2)RepaymentAn officer who does not complete the period of active duty specified in the agreement entered into under subsection (b)(3), or the alternative obligation imposed under paragraph (1), shall be subject to the repayment provisions under section 216. 
(g)RulemakingThe Secretary shall prescribe regulations to carry out this section, including— (1)standards for qualified loans and authorized payees; and 
(2)other terms and conditions for the making of loan repayments.. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 266 the following: 
 
 
Sec. 267. Education loan repayment program. . 
222.Interest payments 
(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 221(a), is further amended by adding at the end the following:  268.Interest payment program (a)AuthorityThe Secretary may pay the interest and any special allowances that accrue on one or more student loans of an eligible officer, in accordance with this section. 
(b)Eligible officersAn officer is eligible for the benefit described in subsection (a) while the officer— (1)is serving on active duty; 
(2)has not completed more than three years of service on active duty; (3)is the debtor on one or more unpaid loans described in subsection (c); and 
(4)is not in default on any such loan. (c)Student loansThe authority to make payments under subsection (a) may be exercised with respect to the following loans: 
(1)A loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.). (2)A loan made under part D of such title (20 U.S.C. 1087a et seq.). 
(3)A loan made under part E of such title (20 U.S.C. 1087aa et seq.). (d)Maximum benefitInterest and any special allowance may be paid on behalf of an officer under this section for any of the 36 consecutive months during which the officer is eligible under subsection (b). 
(e)Funds for paymentsThe Secretary may use amounts appropriated for the pay and allowances of personnel of the commissioned officer corps of the Administration for payments under this section. (f)Coordination with Secretary of Education (1)In generalThe Secretary shall consult with the Secretary of Education regarding the administration of this section. 
(2)Transfer of fundsThe Secretary shall transfer to the Secretary of Education the funds necessary— (A)to pay interest and special allowances on student loans under this section (in accordance with sections 428(o), 455(l), and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1078(o), 1087e(l), and 1087dd(j)); and 
(B)to reimburse the Secretary of Education for any reasonable administrative costs incurred by the Secretary in coordinating the program under this section with the administration of the student loan programs under parts B, D, and E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.). (g)Special allowance definedIn this section, the term special allowance means a special allowance that is payable under section 438 of the Higher Education Act of 1965 (20 U.S.C. 1087–1).. 
(b)Conforming amendments 
(1)Section 428(o) of the Higher Education Act of 1965 (20 U.S.C. 1078(o)) is amended— (A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and 
(B)in paragraph (1)— (i)by inserting or section 268 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 after Code,; and 
(ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric Administration, respectively, after Armed Forces. (2)Sections 455(l) and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1087e(l) and 1087dd(j)) are each amended— 
(A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and (B)in paragraph (1)— 
(i)by inserting or section 268 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 after Code,; and (ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric Administration, respectively after Armed Forces. 
(c)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 221(b), is further amended by inserting after the item relating to section 267 the following:   Sec. 268. Interest payment program. . 223.Student pre-commissioning program (a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 222(a), is further amended by adding at the end the following: 
 
269.Student pre-commissioning education assistance program 
(a)Authority To provide financial assistanceFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of the Administration on active duty, the Secretary may provide financial assistance to a person described in subsection (b) for expenses of the person while the person is pursuing on a full-time basis at an accredited educational institution (as determined by the Secretary of Education) a program of education approved by the Secretary that leads to— (1)a baccalaureate degree in not more than five academic years; or 
(2)a postbaccalaureate degree. (b)Eligible persons (1)In generalA person is eligible to obtain financial assistance under subsection (a) if the person— 
(A)is enrolled on a full-time basis in a program of education referred to in subsection (a) at any educational institution described in such subsection; (B)meets all of the requirements for acceptance into the commissioned officer corps of the Administration except for the completion of a baccalaureate degree; and 
(C)enters into a written agreement with the Secretary described in paragraph (2). (2)AgreementA written agreement referred to in paragraph (1)(C) is an agreement between the person and the Secretary in which the person— 
(A)agrees to accept an appointment as an officer, if tendered; and (B)upon completion of the person's educational program, agrees to serve on active duty, immediately after appointment, for— 
(i)up to three years if the person received less than three years of assistance; and (ii)up to five years if the person received at least three years of assistance. 
(c)Qualifying expensesExpenses for which financial assistance may be provided under subsection (a) are the following: (1)Tuition and fees charged by the educational institution involved. 
(2)The cost of educational materials. (3)In the case of a program of education leading to a baccalaureate degree, laboratory expenses. 
(4)Such other expenses as the Secretary considers appropriate. (d)Limitation on amountThe Secretary shall prescribe the amount of financial assistance provided to a person under subsection (a), which may not exceed the amount specified in section 2173(e)(2) of title 10, United States Code, for each year of obligated service that a person agrees to serve in an agreement described in subsection (b)(2). 
(e)Duration of assistanceFinancial assistance may be provided to a person under subsection (a) for not more than five consecutive academic years. (f)Subsistence allowance (1)In generalA person who receives financial assistance under subsection (a) shall be entitled to a monthly subsistence allowance at a rate prescribed under paragraph (2) for the duration of the period for which the person receives such financial assistance. 
(2)Determination of amountThe Secretary shall prescribe monthly rates for subsistence allowance provided under paragraph (1), which shall be equal to the amount specified in section 2144(a) of title 10, United States Code. (g)Initial clothing allowance (1)TrainingThe Secretary may prescribe a sum which shall be credited to each person who receives financial assistance under subsection (a) to cover the cost of the person's initial clothing and equipment issue. 
(2)AppointmentUpon completion of the program of education for which a person receives financial assistance under subsection (a) and acceptance of appointment in the commissioned officer corps of the Administration, the person may be issued a subsequent clothing allowance equivalent to that normally provided to a newly appointed officer. (h)Termination of financial assistance (1)In generalThe Secretary shall terminate the assistance provided to a person under this section if— 
(A)the Secretary accepts a request by the person to be released from an agreement described in subsection (b)(2); (B)the misconduct of the person results in a failure to complete the period of active duty required under the agreement; or 
(C)the person fails to fulfill any term or condition of the agreement. (2)ReimbursementThe Secretary may require a person who receives assistance described in subsection (c), (f), or (g) under an agreement entered into under subsection (b)(1)(C) to reimburse the Secretary in an amount that bears the same ratio to the total costs of the assistance provided to that person as the unserved portion of active duty bears to the total period of active duty the officer agreed to serve under the agreement. 
(3)WaiverThe Secretary may waive the service obligation of a person through an agreement entered into under subsection (b)(1)(C) if the person— (A)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration because of a circumstance not within the control of that person; or 
(B)is— (i)not physically qualified for appointment; and 
(ii)determined to be unqualified for service in the commissioned officer corps of the Administration because of a physical or medical condition that was not the result of the person's own misconduct or grossly negligent conduct. (4)Obligation as debt to United StatesAn obligation to reimburse the Secretary imposed under paragraph (2) is, for all purposes, a debt owed to the United States. 
(5)Discharge in bankruptcyA discharge in bankruptcy under title 11, United States Code, that is entered less than five years after the termination of a written agreement entered into under subsection (b)(1)(C) does not discharge the person signing the agreement from a debt arising under such agreement or under paragraph (2). (i)RegulationsThe Secretary may prescribe such regulations and orders as the Secretary considers appropriate to carry out this section. 
(j)Concurrent completion of service obligationsA service obligation under this section may be completed concurrently with a service obligation under section 216.. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 222(c), is further amended by inserting after the item relating to section 268 the following: 
 
 
Sec. 269. Student pre-commissioning education assistance program. . 
224.Limitation on educational assistance 
(a)In generalEach fiscal year, beginning with the fiscal year in which this title is enacted, the Secretary of Commerce shall ensure that the total amount expended by the Secretary under section 267 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (as added by section 221(a)), section 268 of such Act (as added by section 222(a)), and section 269 of such Act (as added by section 223(a)) does not exceed the amount by which— (1)the total amount the Secretary would pay in that fiscal year to officer candidates under section 203(f)(1) of title 37, United States Code (as added by section 235(d)), if such section entitled officer candidates to pay at monthly rates equal to the basic pay of a commissioned officer in the pay grade O–1 with less than 2 years of service, exceeds 
(2)the total amount the Secretary actually pays in that fiscal year to officer candidates under section 203(f)(1) of such title (as so added). (b)Officer candidate definedIn this section, the term officer candidate has the meaning given the term in paragraph (4) of section 212(b) of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3002), as added by section 235(c). 
225.Applicability of certain provisions of title 10, United States Code, and extension of certain authorities applicable to members of the Armed Forces to commissioned officer corps 
(a)Applicability of certain provisions of title 10Section 261(a) (33 U.S.C. 3071(a)) is amended— (1)by redesignating paragraphs (13) through (16) as paragraphs (22) through (25), respectively; 
(2)by redesignating paragraphs (7) through (12) as paragraphs (14) through (19), respectively; (3)by redesignating paragraphs (4) through (6) as paragraphs (8) through (10), respectively; 
(4)by inserting after paragraph (3) the following:  (4)Section 771, relating to unauthorized wearing of uniforms. 
(5)Section 774, relating to wearing religious apparel while in uniform. (6)Section 982, relating to service on State and local juries. 
(7)Section 1031, relating to administration of oaths.; (5)by inserting after paragraph (10), as redesignated, the following: 
 
(11)Section 1074n, relating to annual mental health assessments. (12)Section 1090a, relating to referrals for mental health evaluations. 
(13)Chapter 58, relating to the Benefits and Services for members being separated or recently separated.; and (6)by inserting after paragraph (19), as redesignated, the following: 
 
(20)Subchapter I of chapter 88, relating to Military Family Programs. (21)Section 2005, relating to advanced education assistance, active duty agreements, and reimbursement requirements.. 
(b)Extension of certain authorities 
(1)Notarial servicesSection 1044a of title 10, United States Code, is amended— (A)in subsection (a)(1), by striking armed forces and inserting uniformed services; and 
(B)in subsection (b)(4), by striking armed forces both places it appears and inserting uniformed services. (2)Acceptance of voluntary services for programs serving members and their familiesSection 1588 of such title is amended— 
(A)in subsection (a)(3), in the matter before subparagraph (A), by striking armed forces and inserting uniformed services; and (B)by adding at the end the following new subsection: 
 
(g)Secretary concerned for acceptance of services for programs serving members of NOAA corps and their familiesFor purposes of the acceptance of services described in subsection (a)(3), the term Secretary concerned in subsection (a) shall include the Secretary of Commerce with respect to members of the commissioned officer corps of the National Oceanic and Atmospheric Administration.. (3)Capstone course for newly selected flag officersSection 2153 of such title is amended— 
(A)in subsection (a)— (i)by inserting or the commissioned officer corps of the National Oceanic and Atmospheric Administration after in the case of the Navy; and 
(ii)by striking other armed forces and inserting other uniformed services; and (B)in subsection (b)(1), in the matter before subparagraph (A), by inserting or the Secretary of Commerce, as applicable, after the Secretary of Defense. 
226.Applicability of certain provisions of title 37, United States Code 
(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by inserting after section 261 the following:  261A.Applicability of certain provisions of title 37, United States Code (a)Provisions made applicable to commissioned officer corpsThe provisions of law applicable to the Armed Forces under the following provisions of title 37, United States Code, shall apply to the commissioned officer corps of the Administration: 
(1)Section 324, relating to accession bonuses for new officers in critical skills. (2)Section 403(f)(3), relating to prescribing regulations defining the terms field duty and sea duty. 
(3)Section 403(l), relating to temporary continuation of housing allowance for dependents of members dying on active duty. (4)Section 415, relating to initial uniform allowances. 
(5)Section 488, relating to allowances for recruiting expenses. (6)Section 495, relating to allowances for funeral honors duty. 
(b)ReferencesThe authority vested by title 37, United States Code, in the military departments, the Secretary concerned, or the Secretary of Defense with respect to the provisions of law referred to in subsection (a) shall be exercised, with respect to the commissioned officer corps of the Administration, by the Secretary of Commerce or the Secretary's designee.. (b)Personal money allowanceSection 414(a)(2) of title 37, United States Code, is amended by inserting or the director of the commissioned officer corps of the National Oceanic and Atmospheric Administration after Health Service. 
(c)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 261 the following:   Sec. 261A. Applicability of certain provisions of title 37, United States Code. . 227.Prohibition on retaliatory personnel actions (a)In generalSubsection (a) of section 261 (33 U.S.C. 3071), as amended by section 225(a), is further amended— 
(1)by redesignating paragraphs (8) through (25) as paragraphs (9) through (26), respectively; and (2)by inserting after paragraph (7) the following: 
 
(8)Section 1034, relating to protected communications and prohibition of retaliatory personnel actions.. (b)Conforming amendmentSubsection (b) of such section is amended by adding at the end the following: For purposes of paragraph (8) of subsection (a), the term Inspector General in section 1034 of such title 10 shall mean the Inspector General of the Department of Commerce.. 
(c)RegulationsSuch section is further amended by adding at the end the following:  (c)Regulations regarding protected communications and prohibition of retaliatory personnel actionsThe Secretary may prescribe regulations to carry out the application of section 1034 of title 10, United States Code, to the commissioned officer corps of the Administration, including by prescribing such administrative procedures for investigation and appeal within the commissioned officer corps as the Secretary considers appropriate.. 
228.Application of certain provisions of competitive service lawSection 3304(f) of title 5, United States Code, is amended— (1)in paragraph (1), by inserting and members of the commissioned officer corps of the National Oceanic and Atmospheric Administration (or its predecessor organization the Coast and Geodetic Survey) separated from such uniformed service after separated from the armed forces; 
(2)in paragraph (2), by striking or veteran and inserting , veteran, or member; and (3)in paragraph (4), by inserting and members of the commissioned officer corps of the National Oceanic and Atmospheric Administration (or its predecessor organization the Coast and Geodetic Survey) separated from such uniformed service after separated from the armed forces. 
229.Employment and reemployment rightsSection 4303(16) of title 38, United States Code, is amended by inserting the commissioned officer corps of the National Oceanic and Atmospheric Administration, after Public Health Service,. 230.Treatment of commission in commissioned officer corps for purposes of certain hiring decisions (a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by this title, is further amended by adding at the end the following: 
 
269A.Treatment of commission in commissioned officer corps as employment in Administration for purposes of certain hiring decisions 
(a)In generalIn any case in which the Secretary accepts an application for a position of employment with the Administration and limits consideration of applications for such position to applications submitted by individuals serving in a career or career-conditional position in the competitive service within the Administration, the Secretary shall deem an officer who has served as an officer in the commissioned officer corps for at least three years to be serving in a career or career-conditional position in the competitive service within the Administration for purposes of such limitation. (b)Career appointmentsIf the Secretary selects an application submitted by an officer described in subsection (a) for a position described in such subsection, the Secretary shall give such officer a career or career-conditional appointment in the competitive service, as appropriate. 
(c)Competitive service definedIn this section, the term competitive service has the meaning given the term in section 2102 of title 5, United States Code.. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 269, as added by section 223(b), the following new item: 
 
 
Sec. 269A. Treatment of commission in commissioned officer corps as employment in Administration for purposes of certain hiring decisions. . 
CAppointments and Promotion of Officers 
231.Appointments 
(a)Original appointmentsSection 221 (33 U.S.C. 3021) is amended to read as follows:  221.Original appointments and reappointments (a)Original appointments (1)Grades (A)In generalExcept as provided in subparagraph (B), an original appointment of an officer may be made in such grades as may be appropriate for— 
(i)the qualification, experience, and length of service of the appointee; and (ii)the commissioned officer corps of the Administration. 
(B)Appointment of officer candidates 
(i)Limitation on gradeAn original appointment of an officer candidate, upon graduation from the basic officer training program of the commissioned officer corps of the Administration, may not be made in any other grade than ensign. (ii)RankOfficer candidates receiving appointments as ensigns upon graduation from the basic officer training program shall take rank according to their proficiency as shown by the order of their merit at date of graduation. 
(2)Source of appointmentsAn original appointment may be made from among the following: (A)Graduates of the basic officer training program of the commissioned officer corps of the Administration. 
(B)Graduates of the military service academies of the United States who otherwise meet the academic standards for enrollment in the training program described in subparagraph (A). (C)Graduates of the maritime academies of the States who— 
(i)otherwise meet the academic standards for enrollment in the training program described in subparagraph (A); (ii)completed at least three years of regimented training while at a maritime academy of a State; and 
(iii)obtained an unlimited tonnage or unlimited horsepower Merchant Mariner Credential from the United States Coast Guard. (D)Licensed officers of the United States merchant marine who have served two or more years aboard a vessel of the United States in the capacity of a licensed officer, who otherwise meet the academic standards for enrollment in the training program described in subparagraph (A). 
(3)DefinitionsIn this subsection: (A)Maritime academies of the StatesThe term maritime academies of the States means the following: 
(i)California Maritime Academy, Vallejo, California. (ii)Great Lakes Maritime Academy, Traverse City, Michigan. 
(iii)Maine Maritime Academy, Castine, Maine. (iv)Massachusetts Maritime Academy, Buzzards Bay, Massachusetts. 
(v)State University of New York Maritime College, Fort Schuyler, New York. (vi)Texas A&M Maritime Academy, Galveston, Texas. 
(B)Military service academies of the United StatesThe term military service academies of the United States means the following: (i)The United States Military Academy, West Point, New York. 
(ii)The United States Naval Academy, Annapolis, Maryland. (iii)The United States Air Force Academy, Colorado Springs, Colorado. 
(iv)The United States Coast Guard Academy, New London, Connecticut. (v)The United States Merchant Marine Academy, Kings Point, New York. 
(b)Reappointment 
(1)In generalExcept as provided in paragraph (2), an individual who previously served in the commissioned officer corps of the Administration may be appointed by the Secretary to the grade the individual held prior to separation. (2)Reappointments to higher gradesAn appointment under paragraph (1) to a position of importance and responsibility designated under section 228 may only be made by the President. 
(c)QualificationsAn appointment under subsection (a) or (b) may not be given to an individual until the individual's mental, moral, physical, and professional fitness to perform the duties of an officer has been established under such regulations as the Secretary shall prescribe. (d)Order of precedenceAppointees under this section shall take precedence in the grade to which appointed in accordance with the dates of their commissions as commissioned officers in such grade. The order of precedence of appointees whose dates of commission are the same shall be determined by the Secretary.  
(e)Inter-Service transfersFor inter-service transfers (as described in Department of Defense Directive 1300.4 (dated December 27, 2006)) the Secretary shall— (1)coordinate with the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating to promote and streamline inter-service transfers; 
(2)give preference to such inter-service transfers for recruitment purposes as determined appropriate by the Secretary; and (3)reappoint such inter-service transfers to the equivalent grade in the commissioned officer corps.. 
(b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 221 and inserting the following:   Sec. 221. Original appointments and reappointments. . 232.Personnel boardsSection 222 (33 U.S.C. 3022) is amended to read as follows: 
 
222.Personnel boards 
(a)ConveningNot less frequently than once each year and at such other times as the Secretary determines necessary, the Secretary shall convene a personnel board. (b)Membership (1)In generalA board convened under subsection (a) shall consist of five or more officers who are serving in or above the permanent grade of the officers under consideration by the board. 
(2)Retired officersOfficers on the retired list may be recalled to serve on such personnel boards as the Secretary considers necessary. (3)No membership on two successive boardsNo officer may be a member of two successive personnel boards convened to consider officers of the same grade for promotion or separation. 
(c)DutiesEach personnel board shall— (1)recommend to the Secretary such changes as may be necessary to correct any erroneous position on the lineal list that was caused by administrative error; and 
(2)make selections and recommendations to the Secretary and the President for the appointment, promotion, involuntary separation, continuation, and involuntary retirement of officers in the commissioned officer corps of the Administration as prescribed in this title. (d)Action on recommendations not acceptableIf any recommendation by a board convened under subsection (a) is not accepted by the Secretary or the President, the board shall make such further recommendations as the Secretary or the President considers appropriate. 
(e)Authority for officers To opt out of promotion consideration 
(1)In generalThe Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps may provide that an officer, upon the officer’s request and with the approval of the Director, be excluded from consideration for promotion by a personnel board convened under this section. (2)ApprovalThe Director shall approve a request made by an officer under paragraph (1) only if— 
(A)the basis for the request is to allow the officer to complete a broadening assignment, advanced education, another assignment of significant value to the Administration, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Director; (B)the Director determines the exclusion from consideration is in the best interest of the Administration; and 
(C)the officer has not previously failed selection for promotion to the grade for which the officer requests the exclusion from consideration.. 233.Positions of importance and responsibilitySection 228 (33 U.S.C. 3028) is amended— 
(1)in subsection (c)— (A)in the first sentence, by striking The Secretary shall designate one position under this section and inserting The President shall designate one position; and  
(B)in the second sentence, by striking That position shall be filled by and inserting The President shall fill that position by appointing, by and with the advice and consent of the Senate,;  (2)in subsection (d)(2), by inserting or immediately beginning a period of terminal leave after for which a higher grade is designated; 
(3)by amending subsection (e) to read as follows:  (e)Limit on number of officers appointedThe total number of officers serving on active duty at any one time in the grade of rear admiral (lower half) or above may not exceed five, with only one serving in the grade of vice admiral.; and 
(4)in subsection (f), by inserting or in a period of annual leave used at the end of the appointment after serving in that grade. 234.Temporary appointments (a)In generalSection 229 (33 U.S.C. 3029) is amended to read as follows: 
 
229.Temporary appointments 
(a)Appointments by PresidentTemporary appointments in the grade of ensign, lieutenant junior grade, or lieutenant may be made by the President. (b)TerminationA temporary appointment to a position under subsection (a) shall terminate upon approval of a permanent appointment for such position made by the President. 
(c)Order of precedenceAppointees under subsection (a) shall take precedence in the grade to which appointed in accordance with the dates of their appointments as officers in such grade. The order of precedence of appointees who are appointed on the same date shall be determined by the Secretary. (d)Any one gradeWhen determined by the Secretary to be in the best interest of the commissioned officer corps, officers in any permanent grade may be temporarily promoted one grade by the President. Any such temporary promotion terminates upon the transfer of the officer to a new assignment.. 
(b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 229 and inserting the following:   Sec. 229. Temporary appointments. .  235.Officer candidates (a)In generalSubtitle B (33 U.S.C. 3021 et seq.) is amended by adding at the end the following: 
 
234.Officer candidates 
(a)Determination of numberThe Secretary shall determine the number of appointments of officer candidates. (b)AppointmentAppointment of officer candidates shall be made under regulations, which the Secretary shall prescribe, including regulations with respect to determining age limits, methods of selection of officer candidates, term of service as an officer candidate before graduation from the basic officer training program of the Administration, and all other matters affecting such appointment. 
(c)DismissalThe Secretary may dismiss from the basic officer training program of the Administration any officer candidate who, during the officer candidate's term as an officer candidate, the Secretary considers unsatisfactory in either academics or conduct, or not adapted for a career in the commissioned officer corps of the Administration. Officer candidates shall be subject to rules governing discipline prescribed by the Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps. (d)Agreement (1)In generalEach officer candidate shall sign an agreement with the Secretary in accordance with section 216(a)(2) regarding the officer candidate's term of service in the commissioned officer corps of the Administration. 
(2)ElementsAn agreement signed by an officer candidate under paragraph (1) shall provide that the officer candidate agrees to the following: (A)That the officer candidate will complete the course of instruction at the basic officer training program of the Administration. 
(B)That upon graduation from such program, the officer candidate— (i)will accept an appointment, if tendered, as an officer; and 
(ii)will serve on active duty for at least four years immediately after such appointment. (e)RegulationsThe Secretary shall prescribe regulations to carry out this section. Such regulations shall include— 
(1)standards for determining what constitutes a breach of an agreement signed under subsection (d)(1); and (2)procedures for determining whether such a breach has occurred. 
(f)RepaymentAn officer candidate or former officer candidate who does not fulfill the terms of the obligation to serve as specified under subsection (d) shall be subject to the repayment provisions of section 216(b).. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 233 the following: 
 
 
Sec. 234. Officer candidates. . 
(c)Officer candidate definedSection 212(b) (33 U.S.C. 3002(b)) is amended— (1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and 
(2)by inserting after paragraph (3) the following:  (4)Officer candidateThe term officer candidate means an individual who is enrolled in the basic officer training program of the Administration and is under consideration for appointment as an officer under section 221(a)(2)(A).. 
(d)Pay for officer candidatesSection 203 of title 37, United States Code, is amended by adding at the end the following:  (f) (1)An officer candidate enrolled in the basic officer training program of the commissioned officer corps of the National Oceanic and Atmospheric Administration is entitled, while participating in such program, to monthly officer candidate pay at monthly rates equal to the basic pay of an enlisted member in the pay grade E–5 with less than two years of service. 
(2)An individual who graduates from such program shall receive credit for the time spent participating in such program as if such time were time served while on active duty as a commissioned officer. If the individual does not graduate from such program, such time shall not be considered creditable for active duty or pay.. 236.Procurement of personnel (a)In generalSubtitle B (33 U.S.C. 3021 et seq.), as amended by section 235(a), is further amended by adding at the end the following: 
 
235.Procurement of personnelThe Secretary may make such expenditures as the Secretary considers necessary in order to obtain recruits for the commissioned officer corps of the Administration, including advertising.. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 235(b), is further amended by inserting after the item relating to section 234 the following: 
 
 
235. Procurement of personnel. . 
237.Career intermission program 
(a)In generalSubtitle B (33 U.S.C. 3021 et seq.), as amended by section 236(a), is further amended by adding at the end the following:  236.Career flexibility to enhance retention of officers (a)Programs authorizedThe Secretary may carry out a program under which officers may be inactivated from active duty in order to meet personal or professional needs and returned to active duty at the end of such period of inactivation from active duty. 
(b)Period of inactivation from active duty; effect of inactivation 
(1)In generalThe period of inactivation from active duty under a program under this section of an officer participating in the program shall be such period as the Secretary shall specify in the agreement of the officer under subsection (c), except that such period may not exceed three years. (2)Exclusion from retirementAny period of participation of an officer in a program under this section shall not count toward eligibility for retirement or computation of retired pay under subtitle C.  
(c)AgreementEach officer who participates in a program under this section shall enter into a written agreement with the Secretary under which that officer shall agree as follows: (1)To undergo during the period of the inactivation of the officer from active duty under the program such inactive duty training as the Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps shall require in order to ensure that the officer retains proficiency, at a level determined by the Director to be sufficient, in the technical skills, professional qualifications, and physical readiness of the officer during the inactivation of the officer from active duty. 
(2)Following completion of the period of the inactivation of the officer from active duty under the program, to serve two months on active duty for each month of the period of the inactivation of the officer from active duty under the program. (d)Conditions of releaseThe Secretary shall—  
(1)prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c); and  (2)at a minimum, prescribe the procedures and standards to be used to instruct an officer on the obligations to be assumed by the officer under paragraph (1) of such subsection while the officer is released from active duty. 
(e)Order to active dutyUnder regulations prescribed by the Secretary, an officer participating in a program under this section may, in the discretion of the Secretary, be required to terminate participation in the program and be ordered to active duty. (f)Pay and allowances (1)Basic payDuring each month of participation in a program under this section, an officer who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the officer would otherwise be entitled under section 204 of title 37, United States Code, as a member of the uniformed services on active duty in the grade and years of service of the officer when the officer commences participation in the program. 
(2)Special or incentive pay or bonus 
(A)ProhibitionAn officer who participates in a program under this section shall not, while participating in the program, be paid any special or incentive pay or bonus to which the officer is otherwise entitled under an agreement under chapter 5 of title 37, United States Code, that is in force when the officer commences participation in the program. (B)Not treated as failure to perform servicesThe inactivation from active duty of an officer participating in a program under this section shall not be treated as a failure of the officer to perform any period of service required of the officer in connection with an agreement for a special or incentive pay or bonus under chapter 5 of title 37, United States Code, that is in force when the officer commences participation in the program.  
(3)Return to active duty 
(A)Special or incentive pay or bonusSubject to subparagraph (B), upon the return of an officer to active duty after completion by the officer of participation in a program under this section— (i)any agreement entered into by the officer under chapter 5 of title 37, United States Code, for the payment of a special or incentive pay or bonus that was in force when the officer commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the officer commenced participation in the program; and 
(ii)any special or incentive pay or bonus shall be payable to the officer in accordance with the terms of the agreement concerned for the term specified in clause (i). (B)Limitation (i)In generalSubparagraph (A) shall not apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to an officer if, at the time of the return of the officer to active duty as described in that subparagraph— 
(I)such pay or bonus is no longer authorized by law; or (II)the officer does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the officer to active duty. 
(ii)Pay or bonus ceases being authorizedSubparagraph (A) shall cease to apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to an officer if, during the term of the revived agreement of the officer under subparagraph (A)(i), such pay or bonus ceases being authorized by law.  (C)RepaymentAn officer who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the officer under chapter 5 of title 37, United States Code. 
(D)Required service is additionalAny service required of an officer under an agreement covered by this paragraph after the officer returns to active duty as described in subparagraph (A) shall be in addition to any service required of the officer under an agreement under subsection (c). (4)Travel and transportation allowance (A)In generalSubject to subparagraph (B), an officer who participates in a program under this section is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37, United States Code, for— 
(i)travel performed from the residence of the officer, at the time of release from active duty to participate in the program, to the location in the United States designated by the officer as the officer’s residence during the period of participation in the program; and (ii)travel performed to the residence of the officer upon return to active duty at the end of the participation of the officer in the program. 
(B)Single residenceAn allowance is payable under this paragraph only with respect to travel of an officer to and from a single residence. (5)Leave balanceAn officer who participates in a program under this section is entitled to carry forward the leave balance existing as of the day on which the officer begins participation and accumulated in accordance with section 701 of title 10, but not to exceed 60 days. 
(g)Promotion 
(1)In generalAn officer participating in a program under this section shall not, while participating in the program, be eligible for consideration for promotion under subtitle B. (2)Return to serviceUpon the return of an officer to active duty after completion by the officer of participation in a program under this section— 
(A)the Secretary may adjust the date of rank of the officer in such manner as the Secretary shall prescribe in regulations for purposes of this section; and (B)the officer shall be eligible for consideration for promotion when officers of the same competitive category, grade, and seniority are eligible for consideration for promotion. 
(h)Continued entitlementsAn officer participating in a program under this section shall, while participating in the program, be treated as a member of the uniformed services on active duty for a period of more than 30 days for purposes of— (1)the entitlement of the officer and of the dependents of the officer to medical and dental care under the provisions of chapter 55 of title 10; and 
(2)retirement or separation for physical disability under the provisions of subtitle C.. (b)Clerical amendmentThe table of contents in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 236(b), is further amended by inserting after the item relating to section 235 the following: 
 
 
Sec. 236. Career flexibility to enhance retention of officers. . 
DSeparation and Retirement of Officers 
241.Involuntary retirement or separationSection 241 (33 U.S.C. 3041) is amended by adding at the end the following:  (d)Deferment of retirement or separation for medical reasons (1)In generalIf the Secretary determines that the evaluation of the medical condition of an officer requires hospitalization or medical observation that cannot be completed with confidence in a manner consistent with the officer's well-being before the date on which the officer would otherwise be required to retire or be separated under this section, the Secretary may defer the retirement or separation of the officer. 
(2)Consent requiredA deferment may only be made with the written consent of the officer involved. If the officer does not provide written consent to the deferment, the officer shall be retired or separated as scheduled. (3)LimitationA deferment of retirement or separation under this subsection may not extend for more than 30 days after completion of the evaluation requiring hospitalization or medical observation.. 
242.Separation paySection 242 (33 U.S.C. 3042) is amended by adding at the end the following:  (d)ExceptionAn officer discharged for twice failing selection for promotion to the next higher grade is not entitled to separation pay under this section if the officer— 
(1)expresses a desire not to be selected for promotion; or (2)requests removal from the list of selectees..  
IIIOther National Oceanic and Atmospheric Administration Matters 
301.Charting and survey services 
(a)In generalNot later than 270 days after the development of the strategy required by section 1002(b) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (33 U.S.C. 892a note), the Secretary of Commerce shall enter into not fewer than 2 multi-year contracts with one or more private entities for the performance of charting and survey services by vessels. (b)Charting and surveys in the ArcticIn soliciting and engaging the services of vessels under subsection (a), the Secretary shall particularly emphasize the need for charting and surveys in the Arctic. 
302.Leases and co-location agreements 
(a)In generalNotwithstanding any other provision of law, in fiscal year 2020 and each fiscal year thereafter, the Administrator of the National Oceanic and Atmospheric Administration may execute noncompetitive leases and co-location agreements for real property and incidental goods and services with entities described in subsection (b) for periods of not more than 30 years, if each such lease or agreement is supported by a price reasonableness analysis. (b)Entities describedAn entity described in this subsection is— 
(1)the government of any State, territory, possession, or locality of the United States; (2)any Tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); 
(3)any subdivision of—  (A)a government described in paragraph (1); or  
(B)an organization described in paragraph (2); or (4)any organization that is— 
(A)organized under the laws of the United States or any jurisdiction within the United States; and (B)described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.  
(c)Fiscal year limitationThe obligation of amounts for leases and agreements executed under subsection (a) is limited to the fiscal year for which payments are due, without regard to sections 1341(a)(1), 1501(a)(1), 1502(a), and 1517(a) of title 31, United States Code. (d)Collaboration agreementsUpon the execution of a lease or agreement authorized by subsection (a) with an entity, the Administrator may enter into agreements with the entity to collaborate or engage in projects or programs on matters of mutual interest for periods not to exceed the term of the lease or agreement. The cost of such agreements shall be apportioned equitably, as determined by the Administrator.  
303.Satellite and data managementSection 301(d) of the Weather Research and Forecasting Innovation Act of 2017 (15 U.S.C. 8531(d)) is amended— (1)in paragraph (1)—  
(A)by striking data and satellite systems and inserting data, satellite, and other observing systems; and (B)by striking to carry out and all that follows and inserting the following: “to carry out— 
 
(A)basic, applied, and advanced research projects, and ocean exploration missions; or  (B)any other type of project to meet other mission objectives, as determined by the Under Secretary.;  
(2)in paragraph (2)— (A)in subparagraph (B)— 
(i)in clause (i), by striking satellites and all that follows and inserting systems, including satellites, instrumentation, ground stations, data, data archiving, and data processing;; and (ii)in clause (iii)— 
(I)by striking only; and (II)by striking be met and all that follows through the period at the end and inserting reasonably or appropriately be met with the use of a standard contract, grant or cooperative agreement.; and 
(B)by adding at the end the following:   (C)Advance paymentsThe authority provided under paragraph (1) may be exercised without regard to section 3324 of title 31, United States Code.; and 
(3)in paragraph (3), by striking 2023 and inserting 2030.  